Exhibit 10.43

          [logo]   LEASE OF PREMISES   p 1(4) FASTIGHETSÄGARNA      
No. 6710-101

      The undersigned have today concluded the agreement set out below:   A
crossed box indicates that the text following the box applies.

                          Landlord   Fastighets AB Remulus Lund 3       Personal
identity no./Business registration no.
556686-2404
 
                        Tenant   Qliktech International AB       Personal
identity no./Business registration no.
556472-2691
 
                       
Address of premises etc.
  Municipality
Lund           Property
Forskaren 3             Street
Scheelevägen           Floor, building nr          Flat number     Address for
notices
Scheelevägen, 223 63 LUND                
 
                        State and use of premises   The premises and connected
areas are used in their current state, unless otherwise stated, as:
OFFICES, RESEARCH AND DEVELOPMENT
 
                        Size and extent of premises   Shop areas
Floor | m2   Office areas
Floor | m2     Floor | m2
1-4     5069   Storage area
Floor | m2   Other areas
Floor | m2    
 
                            The areas above     o have     þ have not been
measured in connection with the conclusion of this agreement.
 
                            If the area of the premises as stated herein is
incorrect, this does not entitle the tenant to repayment or the landlord to a
higher rent, respectively.
 
                            þ the leased premises have been marked on the
attached drawing(s).      Attachment 4
 
                       
 
  access by vehicles for loading and unloading o   space for a sign
þ   space for
show-case/vending
machine o   parking spaces for
þ 102 vehicles   garage spaces for
o vehicles   o
 
                        Furnishings etc.   The premises are leased
Attachment                 þ without furnishings for any specific type of
activities  
o   with furnishings for a specific type of activities as per an attachment
    At the end of the lease, the tenant shall, unless otherwise agreed, remove
the tenant’s belongings and restore the premises to an acceptable state.
 
                            The parties agree that they shall, on the last day
of the lease at the latest, carry out an inspection of the premises.
 
                            If as a result of the tenant’s action – taken with
or without the landlord’s consent – the premises contain materials, at the end
of the lease, in respect of which it was not been specifically agreed that the
tenant shall be responsible, the tenant shall remove the materials or compensate
the landlord for costs incurred to remove these, such as refuse tax, costs of
transport and dumping or the like.
 
                        Telephone lines   þ the tenant shall pay for
installation of landlines required from the point of connection identified by
the operator to the location in the premises chosen by the tenant in agreement
with the landlord.
 
                            o the landlord shall pay for the installation of
landlines up to the premises. The installation of cables within the premises
shall be arranged and paid for by the tenant but shall be agreed with the
landlord.
 
                        Lines for data communication   þ the tenant shall pay
for installation of cables required from the point of connection identified by
the operator to the location in the premises chosen by the tenant in agreement
with the landlord.
 
                            o the landlord shall pay for the installation of
cables up to the premises. The installation of cables within the premises shall
be arranged and paid for by the tenant but shall be agreed with the landlord.
 
                        Term   From
May 1, 2011   To
April 30, 2019    
 
                        Notice of termination/extension   This lease may be
terminated by written notice at least 12 months before the expiry of the lease
otherwise the lease shall be renewed for another 3 years on each occasion
 
                        Heating and hot water   The heating of the premises
shall be the responsibility of the     þ landlord     o tenant
Hot water     þ shall be available all year     o shall not be available

Notice
Please observe that in some cases, in addition to crossing a box, an attachment
must be provided for the agreement in the attachment to apply. This applies for
example to index clauses, clauses about property tax, and the tenant’s right to
reduction of rent in case of customary maintenance. See Guidance drafted by the
organisations.
Fastighetsägarna i Sverige [Property Owners of Sweden] Form 12B, drafted in 1998
in cooperation with Svensk Handel [Swedish Trade] and Sveriges Hotel- och
Restaurant Företagare [Hotel and Restaurant Businessmen of Sweden]
Reprints prohibited

     
Sign
[initials]
  Sign
[initials]

 

 



--------------------------------------------------------------------------------



 



    LEASE OF PREMISES   p 2(4)         No. 6710-101

      The undersigned have today concluded the agreement set out below:   A
crossed box indicates that the text following the box applies.

              Rent   Kronor (SEK )
9 396 600     per year which constitutes o total rent     þ rent excluding the
additions below
 
            Index clause   þ Amendment of said rent will be made in accordance
with the attached index clause     Attachment 2
 
            Cost of heating and hot water   þ The amount charged for
heating/fuel will be established on the basis of the attached clause
     Attachment 2
 
            Water   þ The amount charged for water will be established on the
basis of the attached clause      Attachment 2
 
            Cooling Ventilation   þ The amount charged for special cooling and
ventilation will be compensated      Attachment 2 on the basis of the attached
clause
 
           
Electricity
  o is included in the rent       þ the tenant has an individual subscription
 
           
Cleaning of stairways
  o is included in the rent       þ is arranged and paid for by the tenant
 
           
 
            Packaging and removal of refuse   To the extent that it is the
landlord’s responsibility to provide space for storage of refuse and packaging
and to arrange removal of such refuse, it is the responsibility of the tenant to
sort and place refuse in the vessels provided in the appropriate location and to
cooperate in any further separation at source as the landlord may decide.
 
                Packaging and removal of refuse and
 
                o is included in the rent
 
                o is arranged and paid for by the tenant (however it is the
landlord’s responsibility to provide appropriate vessels and space for refuse)
 
                þ is included in the rent in relation to specific types of
refuse described below. It is the tenant’s responsibility to arrange and pay for
collection, sorting, storage and transport of refuse types which are not
described below.
 
           
 
  þ household waste   þ fluorescent light-bulbs   o hard plastic packaging
 
  o bulky refuse   o metal packaging  
o   hazardous waste under Ordinance 1996:971 regarding hazardous waste
 
  o biodegradable refuse   þ uncolored glass packaging   o
 
  þ newspapers   þ colored glass packaging   þ Normal office waste
 
  þ batteries   þ paper packaging   o
Removal of snow and sanding
  þ is included in the rent   o is arranged and paid for by the tenant   o as
per attachment                  Attachment
 
               
Property tax
  o is included in the rent   þ is paid under a separate agreement   Attachment
2
 
                Unforeseen expenses   If unforeseen property costs arise after
the conclusion of this agreement due to
 
                   
a)  introduction of a new, or increase in an existing, tax, fee or other cost
specific to the property as decided by Parliament, the Government, the
municipality or other authority
   
b)    general reconstruction or renovation of the property, not specific to the
premises, which the landlord must carry out as a result of a decision by
Parliament, the Government, the municipality or other authority
 
                the tenant shall, as of the date of increase of the costs, pay
the landlord compensation in an amount proportionate to share of the premises in
the total annual increase of such costs for the property.
 
                The share of the premises is                     %. If the share
is not specified, the share shall be the amount of rent paid in respect of the
premises (excluding VAT) in relation to the total rents paid in respect of the
property at the time of the cost increase. For un-let premises, the rent is
estimated on the basis of the market rent.
 
                Tax under a) above does not include VAT or property tax to the
extent this is paid under a separate agreement. Unforeseen expenses include
costs which, as of the date hereof have not been decided under a) or b).
Compensation is paid according to the provisions below regarding payment of
rent.

Notice
Please observe that in some cases, in addition to crossing a box, an attachment
must be provided for the agreement in the attachment to apply. This applies for
example to index clauses, clauses about property tax, and the tenant’s right to
reduction of rent in case of customary maintenance. See Guidance drafted by the
organisations.
Fastighetsägarna i Sverige [Property Owners of Sweden] Form 12B, drafted in 1998
in cooperation with Svensk Handel [Swedish Trade] and Sveriges Hotel- och
Restaurant Företagare [Hotel and Restaurant Businessmen of Sweden]
Reprints prohibited

     
Sign
[initials]
  Sign
[initials]

 

 



--------------------------------------------------------------------------------



 



              LEASE OF PREMISES   p 3(4)         No. 6710-101

      The undersigned have today concluded the agreement set out below:   A
crossed box indicates that the text following the box applies.

     
VAT
  þ The property owner/landlord is VAT registered and must charge VAT for the
lease of the premises. The tenant shall in addition to the rent pay VAT due on
each occasion
 
   
 
  o If the property owner/landlord becomes liable to charge VAT for the lease of
the premises, the tenant shall in addition to the rent pay VAT due on each
occasion
 
   
 
  VAT payable at the same time as rent is calculated in relation to the rent
and, in accordance with rules applicable at each relevant time to the payment of
VAT in respect of rent, if applicable, in relation to other fees and charges
paid under the lease agreement.
 
   
 
  If the landlord, as a result of the tenant’s independent action — such as
sublease of the premises (including sublease to tenant’s own company) or
assignment — becomes liable to reimbursement of VAT under applicable VAT
regulations, the tenant shall fully compensate the landlord for the amount
reimbursed. The tenant shall also compensate the landlord for the cost increase
resulting from the landlord’s loss of right to deduct VAT from the costs of
operation arising as a result of the tenant’s action.
 
   
Payment of rent
  Rent is paid without a request for payment            Postgiro number
  Bankgiro number
 
  on the last weekday before the start of each                                 
           5283-3829
 
  o calendar month þ calendar quarter     by transfer to
 
   
Payment reminder
  In case of late payment, the tenant shall pay statutory interest, as well as
compensation for costs of a written reminder according to the act regarding
compensation for debt collection etc. The amount charged for the cost of a
written reminder shall be, on each occasion, as per the ordinance on
compensation for debt collection etc.
 
   
Maintenance etc.
  o The landlord shall be responsible for necessary     However, the tenant
shall be responsible for       Attachment
 
  maintenance of the premises and furnishings
 
   
 
  The tenant shall arrange and pay      tenant’s responsibility also includes
     Attachment
 
  for necessary maintenance of o floor surfaces, walls, ceilings and furnishings
provided by the landlord
 
   
 
  If the tenant neglects his responsibility in respect of maintenance of the
premises and fails within a reasonable period of time to correct this or to
notify the landlord, the landlord has a right to perform the tenant’s
obligations at the tenant’s cost.
 
   
 
  þ The allocation of responsibilities is set out in an attachment
          Attachment 5
 
   
Management and operation
  Unless otherwise agreed, it is the landlord’s responsibility, if applicable,
to provide for the care, operation and maintenance of communal areas.
 
   
 
  The tenant may not, without the written consent of the landlord, in the
premises or elsewhere in the property, carry out fitting, installation or
alteration works, affecting supporting parts of the construction or
installations which are significant to the operation of the property, such as
plumbing, ventilation, electricity, etc., belonging to the landlord.
 
   
 
  Sprinkler heads and ventilation systems may not be built into the furnishings
by the tenant in such a way that the effect of such systems is reduced. When
performing fitting works, the tenant shall make sure that the function of
radiators and other heating equipment is materially preserved.
 
   
Audit inspections
  If faults and defects are detected during an audit requested by a relevant
authority of electricity and sprinkler systems belonging to the tenant, the
tenant shall, at his own cost, within the period of time prescribed by the
authority, carry out the measures requested. If the tenant fails to remove the
faults or defects within the period of time required by said authority, the
landlord shall have a right to remove such faults and defects as required by the
authority at the tenant’s cost.
 
   
Access to certain areas
  Areas which may need to be accessed by janitors and staff from the
Energiverket, VA-verket, Telia AB or equivalent, shall be kept easily accessible
by the tenant, and access to such areas shall not be blocked by cupboards,
crates, goods and the like.
 
   
Construction materials declarations
  If the tenant, in accordance herewith, or with other relevant provisions,
carries out maintenance, improvement or alteration works with respect to the
premises, the tenant shall, in good time prior to the start of such works,
provide to the landlord — to the extent they are available — descriptions of the
materials and products which will be added to the building.
 
   
Planning and Building -fees
  If the tenant carries out alterations in the premises without a required
building permit, and the landlord as a result thereof is forced to pay a
building fee or additional fee under the Planning and Building Act, the tenant
shall reimburse the landlord for these.
 
   
Rent reduction
  The tenant has no right to reduced rent during the period of time when the
landlord is having works carried out to put the premises in the state agreed, or
other works specially specified in the agreement.
 
   
 
  o The tenant’s right to reduced rent when the landlord performs           
Attachment
customary maintenance works on the premises or the property is governed by an
attachment
 
   
Official requirements, etc
  It is the responsibility of

o the landlord þ the tenant to arrange and pay for any measures which may be
required by any insurance company, town planning committee, environmental
committee, fire authority or other authority after the date of access, in
relation to the premises for their proposed use. The tenant shall confer with
the landlord prior to undertaking any measures.

Notice
Please observe that in some cases, in addition to crossing a box, an attachment
must be provided for the agreement in the attachment to apply. This applies for
example to index clauses, clauses about property tax, and the tenant’s right to
reduction of rent in case of customary maintenance. See Guidance drafted by the
organisations.
Fastighetsägarna i Sverige [Property Owners of Sweden] Form 12B, drafted in 1998
in cooperation with Svensk Handel [Swedish Trade] and Sveriges Hotel- och
Restaurant Företagare [Hotel and Restaurant Businessmen of Sweden]

Reprints prohibited

     
Sign
  Sign
[initials]
  [initials]

 

 



--------------------------------------------------------------------------------



 



              LEASE OF PREMISES   p 4(4)         No. 6710-101

      The undersigned have today concluded the agreement set out below:   A
crossed box indicates that the text following the box applies.

     
Signs, awnings, windows, doors, etc.
The tenant shall have the right, upon consultation with the landlord, to place a
signboard, as customary for the tenant’s activities, provided that the landlord
does not have a justified reason for refusal and that the tenant has all the
required permits from relevant authorities. Upon vacation of the premises, the
tenant shall restore the façade of the building to an acceptable state.
 
   
 
In the case of significant maintenance works such as renovation of the
building’s façade, the tenant shall be responsible, at his own cost, for
removing and refitting any sign boards, awnings, and antennas.
 
   
 
The landlord undertakes not to install vending machines or showcases on the
outside walls of the premises leased to the tenant without the tenant’s consent
and grants the tenant the option to install vending machines and show cases on
these walls.
 
   
 
o The landlord
 
   
 
þ The tenant
 
   
 
  shall be liable for any damage caused by the actions of
 
   
 
  þ windows      o shop windows      þ entrance doors
 
  þ signboards   o
 
   
 
o The tenant shall provide insurance against any damage to the glass in all of
the display windows and entrance doors of the premises.
 
   
Locks
o The landlord þ The tenant
shall provide the premises with all locks and safety equipment required by the
tenant’s business- or corporate insurance.
 
   
Force majeure
The landlord shall be released from his obligation to perform hereunder and
shall not be held liable for any damages if the performance of the landlord’s
obligations hereunder becomes impossible, or possible only at abnormally high
cost, as a result of war or civil unrest, blockade, fire, explosion, or measures
taken by an official authority, over which the landlord has no control and which
he has not been able to foresee.
 
   
Security
This lease shall be valid on condition that security in the form
of          Attachment
 
   
 
o a bank guarantee o other guarantee o submitted no later than
 
   
Special provisions
Attachments 1-6 to this lease shall apply as if they are integral parts of this
lease.
 
   
Signature
This lease, which may not be registered without special consent, has been made
in two identical copies, one for each party hereof. This lease replaces all
previous agreements between the parties concerning the subject matter hereof.

     
Place, date
  Place, date
Lund, June 23, 2011
  Lund, June 23, 2011
 
   
Landlord
  Tenant
Fastighets AB Remulus Lund 3
  Qliktech International AB
[illegible signatures]
  [illegible signature]
 
   
Name
  Name
Andreas Lundberg
  Lars Björk
Staffan Haglind
   

     
Agreement regarding moving out
  Due to an agreement reached today, this lease loses validity as of     on
which date the tenant undertakes to vacate the premises.

     
Place, date
  Place, date
 
   
Landlord
  Tenant

         
Assignment
  This lease is assigned
as of, and including,          to    
 
       
 
  Assigning (leaving) tenant   Assignee tenant     Personal
identity/registration number
 
       
The above assignment is approved
  Place, date   Landlord

Notice
Please observe that in some cases, in addition to crossing a box, an attachment
must be provided for the agreement in the attachment to apply. This applies for
example to index clauses, clauses about property tax, and the tenant’s right to
reduction of rent in case of customary maintenance. See Guidance drafted by the
organisations.
Fastighetsägarna i Sverige [Property Owners of Sweden] Form 12B, drafted in 1998
in cooperation with Svensk Handel [Swedish Trade] and Sveriges Hotel- och
Restaurant Företagare [Hotel and Restaurant Businessmen of Sweden]

Reprints prohibited

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 1 1(5)
 
   
Tenant: Qliktech International AB
   
 
  SIZE, USE, DESIGN,
 
  CONDITION ETC. OF PREMISES
Property: Forskaren 3
  Lease number: 6710-101

1  
SCOPE AND USE OF PREMISES

Pursuant to this lease, the areas set out below are leased. The premises will be
used as offices, research and development, for the purpose of the tenant’s own
business.
The scope and use of the premises:

                      Area (m2) BRA         Floor   (Usable floor
area)     Use  
1
    1278     Office
2
    1263     Office
3
    1264     Office
4
    1264     Office
 
           
TOTAL
    5069          
 
           

The scope of the leased premises has been marked on the attached drawings,
Attachment 4.
The signatory of this Lease shall be the person who runs the business in the
premises as per the above. Otherwise the tenant shall apply for voluntary tax
liability for lease (subleasing). Such sublease may not take place without the
consent of the landlord.

2  
ENVIRONMENTAL IMPACT

The tenant shall, prior to the date of entry, obtain the required permits for
the business which it operates in the premises and the property and shall be
responsible for running the business in accordance with laws, regulations and
rules applicable to the business.
The tenant has a duty to notify the landlord immediately of applications made
for permits and decisions and results thereof.
The tenant shall immediately notify the landlord of any contamination or other
substance that is discovered or present in the premises and may result in damage
or inconvenience to health or the environment.
If an injunction, penalty or fine is issued against the landlord because of
nuisance and/or damage for which the tenant is responsible according to
environmental legislation applicable at any given time, and which arose as a
consequence of the tenant’s present or past business in the premises, the tenant
undertakes to indemnify the landlord. This obligation also applies after the
termination of the lease.
In the event the tenant takes any after-treatment measures in the premises, the
tenant undertakes not to file any claims against the landlord in connection with
such measures unless such measures would otherwise have been the duty of the
landlord pursuant to applicable legislation. [initials]

     
Lease 6710-101
  [initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 1 2(5)
Tenant: Qliktech International AB
   
 
  SIZE, USE, DESIGN,
 
  CONDITION ETC. OF PREMISES
Property: Forskaren 3
  Lease number: 6710-101

The vacating examination, see Attachment 3 Clause 6, shall include an
examination of substances hazardous to the environment or health. Required
remedial action or other measures shall be arranged and paid for by the tenant
if such substances are related to the tenant. Measures will be taken following
consultation with the landlord.

3  
DESIGN AND CONDITION OF PREMISES

The premises, together with associated spaces, are leased in their current
condition. The landlord shall adjust the premises after the tenant’s
requirements in accordance with Attachment 4, drawings. The adjustment is to be
carried out in accordance with the provisions of Attachment 6, Technical
description, and otherwise in accordance with the property’s current standard.
The furniture apparent on the drawings in Attachment 4 is not included in the
lease.
Regardless of the design and condition of the premises, the landlord shall be
entitled to complete any changes or additions for architectural or similar
reasons or as required by relevant authorities. In such cases, reasonable regard
shall be given to the wishes of the tenant.

4  
OPERATION

The property’s basic installations with respect to cooling and ventilation
provided by the landlord shall be operational between 8 AM and 8 PM weekdays.
The tenant and the landlord shall discuss the period of operation and shall
adjust it according to the times when the premises are actually used. Outside
these times, ventilation and cooling can be controlled manually. During
maintenance and conversion works requiring stoppages during normal office hours,
the landlord shall inform the tenant with sufficient notice, having regard to
the nature of the business. The landlord shall consult with the tenant when such
stoppages are planned so that these do not compromise the tenant’s safety and in
order to have regard to the tenant’s business.

5  
MAINTENANCE, ETC.

The allocation of responsibilities is described in more detail in the
Demarcation List with respect to maintenance and operation, Attachment 5.
The Forskaren 3 block consists of two buildings, house 1 and house 2 (see
Attachment 4, Situation Plan). House 1 shall be liable for 47% of the communal
costs in the Forskaren 3 block.
The tenant shall not be entitled to any reduction of rent in respect of damage
or infringement of its usufruct in connection with customary maintenance and
operation or because of temporary interruptions in the provisions of heating,
cooling, water, sewerage, power, ventilation etc.
Lease 6710-101

         
 
  Sign.   Sign.
 
  [initials]   [initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 1 3(5)
Tenant: Qliktech International AB
   
 
  SIZE, USE, DESIGN,
 
  CONDITION ETC. OF PREMISES
Property: Forskaren 3
  Lease number: 6710-101

Customary maintenance includes non-comprehensive maintenance resulting in the
tenant being unable to use a significant part of the premises.
The landlord shall begin consulting with the tenant concerning maintenance works
that affect the tenant in good time before the start of such works.

6  
FIRE SAFETY

The tenant shall be responsible for the fire safety of its business in the
leased premises in accordance with the Law on the Prevention of Accidents (LPA).
This liability includes, for instance, ensuring that evacuation routes are kept
clear and that fire extinguishers are kept functional. The landlord is
responsible for the property’s fire protection in accordance with applicable
regulations.

7  
NOTICE OR CHANGES TO LEASED PREMISES

The tenant may, during the design phase, have an influence on the design of the
premises to a limited extent, provided that the landlord so accepts.
The tenant shall give notice, in accordance with a time of notice plan, or, if
notice is not included in the time of notice plan, and nothing else is otherwise
agreed, within 5 working days of a request by the landlord. If no response is
provided as above, the landlord shall have a right to choose the design in
accordance with the agreed standard in order if possible to avoid financial
consequences and/or delays in the project. After a notice has been submitted or
the landlord has made the selection as per the above, the design shall be deemed
to have been decided.
If the tenant’s notice result in a change of, or addition to, the contractual
design, the landlord shall notify the tenant of this and this obligation shall
be included on the ÄTA list for further negotiation, see below.
By ‘Changes and additions’ is meant: Alternative design or function, other than
that previously agreed, decided or reported by the parties, requested by the
tenant, or a notice leading to a change in duration and/or cost.
Lease 6710-101

         
 
  Sign.   Sign.
 
  [initials]   [initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 1 4(5)
Tenant: Qliktech International AB
   
 
  SIZE, USE, DESIGN,
 
  CONDITION ETC. OF PREMISES
Property: Forskaren 3
  Lease number: 6710-101

8  
PROCUREMENT OF CHANGE OR ADDITION

The landlord shall be responsible for drawing up a current list of changes and
additional works (the ÄTA- list) listing the changes and additions to the design
requested by the parties under this lease. This list shall specify the current
changes and additions under review as well as confirmed changes and additions
including agreed payments. The ÄTA- list shall be continuously updated at
program/user meetings.
Lease 6710-101

         
 
  Sign.   Sign.
 
  [initials]   [initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 1 5(5)
Tenant: Qliktech International AB
   
 
  SIZE, USE, DESIGN,
 
  CONDITION ETC. OF PREMISES
Property: Forskaren 3
  Lease number: 6710-101

9  
PAYMENT OF COSTS OF CHANGES AND ADDITIONS

If a change or addition leads to increased costs, these shall be paid for as
follows.
The parties shall agree on installment payments for changes and additions works
as the work progresses. The final payment shall be made no later than one month
after the completion of the measure in question.

10  
COORDINATION OF THE TENANT’S WORK

The tenant shall have access to the premises during the conversion and has a
right to begin its own work (side contractor, SC) only after agreement with the
landlord and the latter’s main contractor. The tenant shall inform the landlord
of the scope and duration of its own works before the procurement of these, and
the tenant’s works shall be carried out in a manner that does not obstruct the
work of the main contractor.
The tenant and the side contractor procured by the tenant shall undertake to
accept the conditions imposed by the landlord via the main contractor before
entry in the workplace. Such conditions relate to the regulations in the
workplace, environmental requirements, access to production installations,
industrial safety, contractual terms in connection with the Co-Determination
Act, identity requirements and time of entry etc. so that the tenant’s works do
not obstruct or disturb, but rather, can be coordinated with the landlord and
the main contractor.
The tenant shall compensate the landlord for coordination of timing with the
main contractor and for any potential costs, caused by his own works or that of
the side contractor, that are incurred by the main contractor or the landlord
and which may arise in connection with the tenant’s or the side contractor’s
works and additional services such as waste disposal, additional cleaning,
complementing paint works, piercing and fire sealing of installations, etc.
The main contractor shall be responsible for coordinating the timing of the
tenant’s own works.
Lease 6710-101

         
 
  Sign.   Sign.
 
  [initials]   [initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 2 1(2)
Tenant: Qliktech International AB
   
 
  RENT AND RENT SUPPLEMENTS
Property: Forskaren 3
  Lease number: 6710-101

1  
RENT AND INDEXATION

Basic rent (nine million three hundred ninety-six thousand six hundred) SEK
9,396,600 is adjusted to the index level (CPI) for the month of October 2007.
The rent shall be variable per calendar year and is payable in one amount
consisting of basic rent, increased proportionately by the change entailed by
the consumer price index, total index, with 1980 as base. In order to set
changes in the consumer price index the index amount for the month of
October 2007 shall be compared with the same index for the month of October the
year previous to the year in which the changed rent applies.
Rent due shall never be set lower than the rent amount stated in the contract.

2  
HEATING, COOLING, POWER, VENTILATION, WATER AND SEWERAGE

The tenant shall, at the same time as paying rent, and as a supplement to this,
pay compensation for the Landlord’s fixed and variable costs of heating,
cooling, power, ventilation and water and sewerage.
Heating, cooling, power, ventilation and water and sewerage shall be payable as
follows:
The landlord’s costs of heating, cooling, power, ventilation and water and
sewerage in the property and the building are paid in part, by way of
installment amounts adjusted in accordance with calculated costs in connection
with payment of rent, and in part, by way of an annual final settlement. The
final settlement shall be made in connection with the notice of rent for the 2nd
quarter in the subsequent calendar year.
The tenant is entitled however to sign its own subscriptions for the utilities
mentioned above. The landlord shall be given access to information on current
consumption.

3  
POWER FOR THE BUSINESS

The tenant shall sign its own subscription for power which involves all parts of
the property.

4  
PROPERTY TAX AND OTHER FEES

As an addition to rent, the tenant shall, during the term of the lease and at
the same time as rent payments, pay at each time 47% of the property tax, fees
or charges payable with respect to the property, as decided by the parliament,
the government, municipality or other authority. [initials]
[initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 2 2(2)
Tenant: Qliktech International AB
   
 
  RENT AND RENT SUPPLEMENTS
Property: Forskaren 3
  Lease number: 6710-101

5  
INFORMATION CONCERNING THE TENANT’S OWN INVESTMENTS IN THE PREMISES

The tenant undertakes no later than January 31 each year to submit information
regarding the investments (concerning renovations, retrofit, new constructions
and the so-called widened repair deduction) made in the premises leased by the
tenant during the previous calendar year. This information shall include:

•  
A description of the respective measure,
  •  
Total expenditure on the respective investment,
  •  
Total ingoing VAT applicable to the respective investment,
  •  
Deducted ingoing VAT for the respective investment.

Lease XXX-XXX

         
 
  Sign.   Sign.
 
  [initials]   [initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 3 1(3)
Tenant: Qliktech International AB
   
 
  SPECIAL PROVISIONS
Property: Forskaren 3
  Lease number: 6710-101

1  
TERM OF LEASE AND DATE OF ENTRY

The first day of the lease is called the date of entry, and as of this date,
rent is payable. The tenant and the landlord have agreed that the landlord shall
prepare the premises in accordance with Attachment 4, drawings.
The tenant is aware that during the conversion, access to the premises will be
limited and that entry is subject to the landlord’s and the landlord’s main
contractor’s consent. The tenant may access the premises to carry out its own
works as described in Attachment 1, clause 10.
The conversion is planned to last approx. four (4) months.
The tenant undertakes, without compensation or reduction of rent, to accept that
there is no access to the premises during such period other than as stated
above. The tenant further undertakes, without compensation or reduction of rent,
to accept any potential temporary installations, adjustment works, and
complementary painting works etc., which are deemed normal in connection with
moving in and also for a short duration after the date of entry. However, it is
up to the landlord to ensure that such faults and deficiencies which may be
significant for the tenant’s use of the premises are remedied without delay,
having regard to the tenant’s business, and in such a way as not to compromise
the tenant’s safety.

2  
CONVERSIONS, ETC. DURING THE TERM OF THE LEASE

The tenant shall have a right, at his own cost, to carry out building,
installation or furnishing works within the premises provided such works have
been agreed in writing with the landlord. The tenant must also obtain the
landlord’s approval of hired consultants and the contactor before these may
start works.
Costs of investment, ingoing and deducted VAT under this clause, shall be
reported according to Attachment 2 “Information concerning the tenant’s own
investments in the premises”.
Works shall be carried out to a professional standard and in accordance with
applicable laws, standards and constitutions as well as the property’s
environmental standard. The tenant shall also obtain and pay for required
permits from relevant authorities and pay for the changes in the premises’
relationship drawings caused by the works. The tenant shall be responsible for
and/or pay compensation to the landlord for any damage and additional costs
which such conversion works may cause. Following a completed conversion under
this clause, the tenant shall be responsible for updating the relationship
drawings for the premises. [initials]
[initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 3 2(3)
Tenant: Qliktech International AB
   
 
  SPECIAL PROVISIONS
Property: Forskaren 3
  Lease number: 6710-101

Unless otherwise agreed in writing in connection with the approval of the
measure as per the above, the measure shall be restored by the tenant on
vacating the premises.

3  
INSURANCE

The tenant undertakes, for the duration of the term of the lease, to conclude
and maintain in-force standard property insurance. The tenant shall bear any
costs arising as a result of the tenant’s changed business in relation to the
plans as at the date of entry according to Attachment 1 clause 1.
The tenant must have satisfactory insurance, including liability insurance, with
respect to the business that the tenant runs in the premises.
The tenant shall bear the costs of insuring property belonging to the tenant,
liability insurance and other satisfactory insurance associated with the
tenant’s business.

4  
REGISTRATION CERTIFICATE

The tenant must once per annum notify the landlord of all changes notified to
the Swedish Companies Registration Office entailing an amended certificate of
registration and change of ownership.
The notice shall be made in writing by the tenant sending a new certificate of
registration or a certificate of amendment to the landlord reflecting such
changes.

5  
ADDRESS

Qliktech International AB, Scheelevägen 24-26, 223 63 Lund is the address to
which the landlord may send the tenant notices of termination or other notices
relating to the lease.

6  
SIGNS

The lease entails a right to use facade space free of charge for luminous
advertising or other signage on the leased property. The tenant’s proposed
signage shall be approved by the landlord prior to the tenant’s application, at
its own cost, for building permission for the sign. Projection, production,
assembly, operation and maintenance, repairs and any replacement of luminous
advertising or other signage shall be paid for by the tenant as well as the
power supply including necessary installations. The tenant shall bear the cost
of any advertising tax for the sign.
Lease 6710-101

         
 
  Sign.   Sign.
 
  [initials]   [initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 3 3(3)
Tenant: Qliktech International AB
   
 
  SPECIAL PROVISIONS
Property: Forskaren 3
  Lease number: 6710-101

7  
MOVING OUT

The tenant shall, when moving out, take with him any property the tenant owns
and has installed in the premises and adjacent space according to the lease as
well as in the property in general following the signing of this lease.
If the tenant, on moving out, removes property mentioned in the previous
paragraph, the tenant is obligated to repair any damage that may have occurred
in the premises in connection therewith so that the premises are returned in a
satisfactory state. When assessing what is satisfactory, consideration shall be
given to who had the maintenance duty according to Attachment 1 clause 5. The
tenant’s duty to restore the premises relates to the condition the premises were
in at the date of entry.
The parties shall, on vacating the premises, carry out a joint inspection of the
premises and draft a protocol of noted circumstances and any potential requests
for measures.

8  
RULES OF OPERATION AND CARE RELATING TO PROPERTY

The tenant undertakes to observe the rules and instructions of the landlord
concerning the operation and care of the property from time to time. These rules
include, for instance, deliveries and transports to and from the property and
source separation of waste.

9  
PARKING

The agreed rent includes the use of 102 above-ground parking permits within the
Property.

10  
ASSIGNMENT

The tenant is entitled to assign the tenancy to the premises if agreed in
writing with the landlord.

11  
SUBLEASING

The tenant is entitled to sublease the leased premises or to be compensated by
companies that are affiliated with the tenant if approved in writing by the
landlord. An affiliated company means a company that controls, or is controlled
solely or jointly by the tenant. In the event that subleasing or assignment
entails additional costs for the landlord, the tenant shall bear such costs.
The tenant intends to sublease the leased premises to Qliktech Nordic AB and
Qliktech International Markets AB.
Lease 6710-101

         
 
  Sign.   Sign.
 
  [initials]   [initials]

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c19048c1904801.gif]

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c19048c1904802.gif]

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c19048c1904803.gif]

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c19048c1904804.gif]

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c19048c1904805.gif]

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c19048c1904806.gif]

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c19048c1904807.gif]

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c19048c1904808.gif]

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c19048c1904809.gif]

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c19048c1904810.gif]
[see translated key on following page]

 

 



--------------------------------------------------------------------------------



 



Key to diagrams:
Baggage = luggage
Brandlarmstablå = fire alarm board
Damer = ladies
Data = computers
Datorsal = computer hall
Diskrum = dishwasher room
Dusch = shower
El/tele = power/telecommunications
Entrehall = entrance hall
Fastigh. Städ = cleaning (building)
Förrråd = storage
Förrum = vestibule
Fritös = deep fryer
Godsmottagning — acceptance of goods
Herrar = gentlemen
Hiss = lift
Kaffe = coffee
Kallskänk = cold buffet
Kompletterad utrustning i kök = completed equipment in kitchen
Konferensrum = conference room
Kontor = office
Kopering = photocopying
Microkök = microwave kitchen
Miljörum = environmental room
Mötesrum = meeting room
Nytt fönster = new window
Öppet kontor = open landscape
Pausrum = breakout room
Pentry = pantry
Postgodsmottagning = mail room (receipts)
Projektrun = project room
Rangering = marshalling
Säkerhetsrum = security room
Sanering = sanitation
Server och testrum = server and test room
Sevrering = service
Skolsal = training room
Spis = cooker
Stekbord = frying table
Teknik = technology
Torrfrd = dry storage
Trappa = stairs
Trapphall = stair hall
Tyst rum = quiet room
Ugn = oven
Utr väg = evacuation route
Utrustnig = equipment
Varumottagning = acceptance of goods
Vilrum = resting room

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 5 1(5)
Tenant: Qliktech International AB
   
 
  DEMARCATION LIST CONCERNING CARE, OPERATION,
MAINTENANCE AND REPLACEMENTS
Property: Forskaren 3
  Lease number: 6710-101

1  
SCOPE

This demarcation list shall govern the care, operation, maintenance and
replacement of installations for building, ventilation, cooling, heating,
sanitation, power, lifts, control and monitoring within the premises.

2  
ALLOCATION OF RESPONSIBILITIES

Generally, the landlord shall be responsible for care, operation and maintenance
as well as replacement. However the tenant shall be responsible for maintenance
of all surfaces, locks and alarms as well as for the maintenance and operation
of fittings and equipment provided by the landlord. The tenant shall also be
responsible for all equipment installed by and/or paid for by the tenant
including care, operation and maintenance as well as replacement.
Deviations in relation to the above are reflected in the demarcation list below.
The tenant understands that the landlord, his consultants and his contractors
must have access to the premises in order for the landlord to be able to fulfill
its obligations under this lease. Access to the premises shall take place
according to agreement with the tenant so that regard is given to the tenant’s
business and that its safety is not compromised.
In the event of faults and deficiencies caused by burglary, tampering, neglect
by the tenant or third parties, or their administration otherwise, the tenant
shall bear the costs of operation, maintenance and replacements necessary for
restoration.

3  
RULES OF COMPENSATION

Costs of care, operation and maintenance and replacement shall be paid by the
responsible party. The tenant’s liability for replacement of equipment only
extends to equivalent function. Liability for increased capacity, improved
function, etc. must be agreed to by the parties.

4  
DEFINITIONS

The definitions below are compiled from AFF (Contracts for property management),
second edition, March 1996.
Care:
Operational measures including observation of function in a management item and
reporting of potential deviations.

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 5            2(5)
Tenant: Qliktech International AB
   
 
  DEMARCATION LIST CONCERNING
CARE, OPERATION, MAINTENANCE AND
REPLACEMENTS
Property: Forskaren 3
  Lease number: 6710-101

Operation:

Measures with an expected interval of less than one year, aimed at maintaining
the function in a management item.
Maintenance and replacement:

Measures aimed at restoring the function in a management item.
The following abbreviations are used:

      L = Property owner/Landlord       T = Tenant

5   DEMARCATION LIST REGARDING LEASED PREMISES

                                      Person                     responsible    
            Person   for             Person   responsible   maintenance        
    responsible   for   and     Designation   Equipment   for care   operation  
replacement   Notes
 
                   
Land
                   
 
                   
Coatings
  Asphalt   T   L   L    
 
  Paving   T   L   L    
 
  Kerbstone   T   L   L    
 
  Painting of lines   T   L   L    
 
  Snow removal   T   L   L    
 
  Cleaning   T   T   L    
 
                   
Plantations
  Care   T       L   2 times/annum
 
                   
HOUSE
                   
 
                   
Signs
  Signs   T   T   T    
 
  Sign erection   T   T   T    
 
                   
Windows (perimeter)
  Glass   T   T   L    
 
  Inside frame   T   T   L    
 
  Inside casement   T   T   L    
 
  Hardware   T   T   L    
 
  Window cleaning   T   T   T    
 
                   
Facade
  Cleaning   T   L   L    

Lease 6710-101

         
 
  Sign.   Sign.
 
  [initials]   [initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 5            3(5)
Tenant: Qliktech International AB
   
 
  DEMARCATION LIST CONCERNING
CARE, OPERATION, MAINTENANCE AND
REPLACEMENTS
Property: Forskaren 3
  Lease number: 6710-101

                                      Person                     responsible    
            Person   for             Person   responsible   maintenance        
    responsible   for   and     Designation   Equipment   for care   operation  
replacement   Notes
 
                   
Doors
  Door   T   T   L    
 
  Glass   T   T   L    
 
  Lock case   T   T   L    
 
  Cylinder   T   T   T    
 
  Handle   T   T   L    
 
  Electric lock   T   T   T   Safety
 
  Power terminal block   T   T   T   Safety
 
  Magnet   T   T   T   Safety
 
  Card reader   T   T   T   Safety
 
  Code lock   T   T   T   Safety
 
  Siren   T   T   T   Safety
 
  Evacuation handles   T   L   L   In consultation with T
 
  Door shutters   T   T   L   Fire door
 
  Safety passage carousel door   T   T   T    
 
                   
Extinguishing installation
  Fire extinguishers   T   T   T   Hand fire extinguisher
 
                   
Flooring
  Stone flooring   T   T   L    
 
  Textile carpet   T   T   T    
 
  Linoleum   T   T   T    
 
  Semiconducting flooring   T   T   T   Only technical spaces
 
  Ceramic flooring   T   T   T\L   Maintenance T Replacement L
 
                   
Walls
  Carpentry   T   T   L    
 
  Wallpaper/fabric   T   T   L    
 
  Painting   T   T   T    
 
                   
Interior ceilings
  Ceiling   T   T   L    
 
  False ceiling   T   T   L    
 
                   
Sections
  Metal   T   T   L    
 
  Wood   T   T   L    
 
  Glass   T   T   L    
 
                   
White goods
  Fridge/freezer   T   T   T   Installed by L
 
  Microwave over   T   T   T   Installed by L
 
  Dishwasher   T   T   T   Installed by L
 
                   
HVAC
                   

Lease 6710-101

         
 
  Sign.   Sign.
 
  [initials]   [initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 5            4(5)
Tenant: Qliktech International AB
   
 
  DEMARCATION LIST CONCERNING
CARE, OPERATION, MAINTENANCE AND
REPLACEMENTS
Property: Forskaren 3
  Lease number: 6710-101

                                      Person                     responsible    
            Person   for             Person   responsible   maintenance        
    responsible   for   and     Designation   Equipment   for care   operation  
replacement   Notes
 
                   
Sanitation
  Pantry   T   T   L    
 
  WC   T   T   L    
 
  HWC   T   T   L    
 
  Cleaning   T   T   L    
 
  Cleaning drains   T   L   L    
 
  Basins   T   T   L    
 
  Central vacuum   T   T   L/T   Installation by L,
Maintenance T, replacement L
 
                   
Power — other
                   
 
                   
Lighting
  Light fittings   T   T   L   Installation by L
 
  Light fittings   T   T   T   Installation by T
 
  Light sources   T   T   T    
 
                   
 
  Downhill’s poles   T   T   T    
 
                   
Evacuation
  Signage   T   T   L   Regulatory requirements: L
 
                   
Lift
  Lift car internal surfaces   T   T   L   L responsible for other parts
 
                   
Cooling
  Cross connection room   T   T   T    
 
                   
Evacuation alarm
  Alarm   T   L   L    
 
  Heat detector   T   L   L    
 
  Smoke detector   T   L   L    
 
                   
Sprinkler
  Central   L   L   L    
 
  Pipes   L   L   L    
 
  Sprinkler head   T   L   L    
 
                   
Burglary alarm
  Sensor   T   T   T    
 
  Central unit   T   T   T    
 
  Alarm board   T   T   T    
 
  Transmission equipment   T   T   T    
 
                   
Passage control devices
  Card reader   T   T   T    
 
  Subsidiary central   T   T   T    
 
  Central unit   T   T   T    
 
  Security lock   T   T   T    

Lease 6710-101

         
 
  Sign.   Sign.
 
  [initials]   [initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 5            5(5)
Tenant: Qliktech International AB
   
 
  DEMARCATION LIST CONCERNING
CARE, OPERATION, MAINTENANCE AND
REPLACEMENTS
Property: Forskaren 3
  Lease number: 6710-101

                                      Person                     responsible    
            Person   for             Person   responsible   maintenance        
    responsible   for   and     Designation   Equipment   for care   operation  
replacement   Notes
 
                   
Computer/
  Distribution network   T   T   T    
Telecommunications network
  Trunk network   T   T   T    
 
  Computer/Telecom sockets   T   T   T    
 
  Comm. Equipment   T   T   T    
 
  Cable-TV to point of connection   T   L   L   Installation by L to point of
connection
 
  Cable TV from point of connection   T   T   T    
 
  TV-surveillance   T   T   T    
 
                   
Emergency signal
  HWC   T   T   L    
 
  Resting room   T   T   L    
 
                   
Environment etc.
  Environmental station   T   T   L    
 
  Clean-up central   T   T   T    
 
                   
Compressed air
  Lines   T   T   T    

1.
Lease 6710-101

         
 
  Sign.   Sign.
 
  [initials]   [initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 6
Tenant: Qliktech International AB
   
 
  BRIEF TECHNICAL DESCRIPTION
Property: Block Forskaren 3, Lund, House 1 and House 2
  Lease number: 6710-101, 6710-102

This brief technical description relates to both house 1 and house 2, see
Attachment 4, unless otherwise stated.
The following abbreviations are used:
L = Property owner/Landlord
T = Tenant
Construction

      General  
The premises are leased in existing state. Adjustments according to Attachment 4
are carried out according to the existing standard, unless otherwise specified.
The installations in the house are dimensioned for the occupancies set out in
Attachment 6a.
 
           
New walls for offices will be designed as system walls.

New sections will be white.

Areas for kitchen and dining room on the ground floor of house 2.
The area shall be a kitchen as per Attachment 4 drawing conversion kitchen
(kitchen plan).
T owns and shall be responsible for all equipment/devices as well as products in
environmental rooms, goods acceptance, dishwasher room, preparation, serving and
areas for seating. T shall ensure that all regulatory requirements are fulfilled
and required permits are obtained for the premises and the business in the
premises.
Heating, cooling
The premises shall be heated primarily with radiators and convectors placed
under and next to windows.
Cooling of premises is done primarily with active chilled beams fitted in false
ceilings and/or via cooled air through diffusers in exceptional cases. [Init.]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 6
Tenant: Qliktech International AB
   
 
  BRIEF TECHNICAL DESCRIPTION
Property: Block Forskaren 3, Lund, House 1 and House 2
  Lease number: 6710-101, 6710-102

Ventilation
Mechanical supply air via active chilled beams, inset in false ceilings. Exhaust
air through exhaust vents in sanitary installations and interior zones, e.g.
pantry, cloakrooms, etc. Individual room regulation in conference rooms and by
zones in large rooms. Forced supply and exhaust air in conference rooms designed
for 7 or more persons.
Room air temperature indoors during non heating periods 22-25 °C.
Room air temperature indoors during heating period 20-23 °C.
The requirement applies to weekdays, working hours 8 AM to 6 PM and during
dimensioning outdoor conditions 27 °C/50% RH equivalent to quality class TQ2
according to the VVS Tekniska Föreningen [transl:Technical Plumbing Association,
association of persons working with issues relating to energy, the environment
and installation technology, founded 1909].
The above mentioned working hours constitute the basis for the energy
calculations regarding the buildings. Working hours may change if the tenant so
wishes, with altered energy consumption as a consequence.
If work is carried out outside normal working hours, ventilation can be started
on the respective floor and be operational for a certain set time.
Power
The installation includes a monitored five conductor system for main cables,
switchboards and cabinets.
All spaces are provided with 1 2-way socket for cleaning / 10 m.

Exceptions for smaller areas such as WC.
Each work station will be equipped for 1 3-way socket.
Completion with 12 new 16 A sockets/plan will be completed by L (applies to
House 1 floors 3+4 and House 2 floor 3).
Lighting
L shall install basic lighting of 300 lux.
Lighting shall be divided into zones where it is possible to turn on and off
lighting separately. Home safe lighting shall be arranged so that certain
corridor lighting is always on. In storage, cleaning, HWC and WC spaces there
will be presence control. In larger conference rooms areas can be divided into
zones and lighting can be dimmed. [initials]
[initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 6
Tenant: Qliktech International AB
   
 
  BRIEF TECHNICAL DESCRIPTION
Property: Block Forskaren 3, Lund, House 1 and House 2
  Lease number: 6710-101, 6710-102

Computers and telecommunications
Ducting for a double socket for computers/telecommunications per work station
and in conference rooms, interview rooms and break rooms to the extent required.
Cross-connect room for telecommunications/computers
The area is not sprinkled, forms its own fire-cell as regards construction, no
smoke dampers, no ventilation.
UPS-room
The space does not have a separate extinguishing system or gas-tight batteries.
Safety and protection
The buildings have an outer perimeter with protection class 2 according to SSF
200:3.

Glass class is P6B up to 6 m above ground.
Safety room
The space is not sprinkled, forms its own fire-cell as regards construction, no
smoke dampers, no ventilation.
Evacuation alarm
Tempered evacuation alarm.
Fire
L shall be responsible for the property’s fire protection according to
regulatory requirements. T shall be responsible for fire safety within the
leased property in accordance with Attachment 1, Paragraph 6.
Sprinklers
The buildings have sprinklers. [initials]
[initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 6
Tenant: Qliktech International AB
   
 
  BRIEF TECHNICAL DESCRIPTION
Property: Block Forskaren 3, Lund, House 1 and House 2
  Lease number: 6710-101, 6710-102

Central vacuum cleaner
Installed in both houses.
Cold storage, house 2
In the basement of house 2, L shall carry out preparation and installation of
district cooling, power (70kW), ventilation (create pressure for the server
room) and sewage (for a smaller water quantity) for a future server room. If T
wishes that a server room be installed, T is entitled to install a server room
at his own cost. When moving out, the space shall be restored in accordance with
Attachment 3, paragraph 7.

L shall adjust other areas in this space so that they can be used as cold
storage.
Other
Spaces with personal alarms, such as HWC and resting rooms are provided with a
local personal alarm.
L shall complete and fit 3 flag poles placed at the entrance for vehicles to
house 2.
L shall complete 5 smaller pantries with dishwashers (applies to house 2, and
house 1 floors 3 and 4).
Back walls in House 1 shall be plastered and painted white. The same applies to
entrance walls in the main stairway. [initials]
[initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 6a
Tenant: Qliktech International AB
   
 
  OCCUPANCY, drawings
Property: Block Forskaren 3, Lund, House 1 and House 2
  Lease number: 6710-101, 6710-102

OCCUPANCY
Drawing:
A-49_1-11
A-49_1-12
A-49_1-13
A-49_1-14 [initials]
[initials]

 

 



--------------------------------------------------------------------------------



 



() [c19048c1904811.gif]

 

 



--------------------------------------------------------------------------------



 



() [c19048c1904812.gif]

 

 



--------------------------------------------------------------------------------



 



() [c19048c1904813.gif]

 

 



--------------------------------------------------------------------------------



 



() [c19048c1904814.gif]

 

 



--------------------------------------------------------------------------------



 



          [logo]   LEASE OF PREMISES   p 1(4) FASTIGHETSÄGARNA      
No. 6710-102

      The undersigned have today concluded the agreement set out below:   A
crossed box indicates that the text following the box applies.

                          Landlord   Fastighets AB Remulus Lund 3       Personal
identity no./Business Registration no.:
556686-2404
 
                        Tenant   Qliktech International AB       Personal
identity no./Business registration no.
556472-2691
 
                       
Address of premises etc.
  Municipality
Lund           Property
Forskaren 3             Street
Scheelevägen           Floor, building No.          Flat number     Address for
notices
Scheelevägen, 223 63 LUND                
 
                        State and use of premises   The premises and connected
areas are used in their current state, unless otherwise stated, as:
OFFICES, RESEARCH AND DEVELOPMENT
 
                        Size and extent of premises   Shop areas
Floor | m2   Office areas
Floor | m2     Floor | m2
1-4     5827   Storage area
Floor | m2   Other areas
Floor | m2
0           316 Cold storage
3           41 Walkway bridge
 
                            The areas above     o have     þ have not been
measured in connection with the conclusion of this agreement.
 
                            If the area of the premises as stated herein is
incorrect, this does not entitle the tenant to repayment or the landlord to a
higher rent, respectively.
 
                            þ the leased premises have been marked on the
attached drawing(s).      Attachment 4
 
                       
 
  access by vehicles for loading and unloading o   space for a sign
þ   space for
show-case/vending
machine o   parking spaces for
þ 114 vehicles   garage spaces for
o vehicles   o
 
                        Furnishings etc.   The premises are leased
Attachment                 þ without furnishings for any specific type of
activities  
o   with furnishings for a specific type of activities as per an attachment
    At the end of the lease, the tenant shall, unless otherwise agreed, remove
the tenant’s belongings and restore the premises to an acceptable state.
 
                            The parties agree that they shall, on the last day
of the lease at the latest, carry out an inspection of the premises.
 
                            If as a result of the tenant’s action – taken with
or without the landlord’s consent – the premises contain materials, at the end
of the lease, in respect of which it was not been specifically agreed that the
tenant shall be responsible, the tenant shall remove the materials or compensate
the landlord for costs incurred to remove these, such as refuse tax, costs of
transport and dumping or the like.
 
                        Telephone lines   þ the tenant shall pay for
installation of landlines required from the point of connection identified by
the operator to the location in the premises chosen by the tenant in agreement
with the landlord.
 
                            o the landlord shall pay for the installation of
landlines up to the premises. The installation of cables within the premises
shall be arranged and paid for by the tenant but shall be agreed with the
landlord.
 
                        Lines for data communication   þ the tenant shall pay
for installation of cables required from the point of connection identified by
the operator to the location in the premises chosen by the tenant in agreement
with the landlord.
 
                            o the landlord shall pay for the installation of
cables up to the premises. The installation of cables within the premises shall
be arranged and paid for by the tenant but shall be agreed with the landlord.
 
                        Term   From
May 1, 2011   To
April 30, 2019    
 
                        Notice of termination/extension   This lease may be
terminated by written notice at least 12 months before the expiry of the lease
otherwise the lease shall be renewed for another 3 years on each occasion
 
                        Heating and hot water   The heating of the premises
shall be the responsibility of the     þ landlord     o tenant
Hot water     þ shall be available all year     o shall not be available

Notice
Please observe that in some cases, in addition to crossing a box, an attachment
must be provided for the agreement in the attachment to apply. This applies for
example to index clauses, clauses about property tax, and the tenant’s right to
reduction of rent in case of customary maintenance. See Guidance drafted by the
organisations.
Fastighetsägarna i Sverige [Property Owners of Sweden] Form 12B, drafted in 1998
in cooperation with Svensk Handel [Swedish Trade] and Sveriges Hotel- och
Restaurant Företagare [Hotel and Restaurant Businessmen of Sweden]
Reprints prohibited

     
Sign.
[initials]
  Sign.
[initials]

 

 



--------------------------------------------------------------------------------



 



    LEASE OF PREMISES   p 2(4)         No. 6710-102

      The undersigned have today concluded the agreement set out below:   A
crossed box indicates that the text following the box applies.

              Rent   Kronor (SEK)
11 401 126     per year which constitutes o total rent þ rent excluding the
additions below
 
            Index clause   þ Amendment of said rent will be made in accordance
with the attached index clause     Attachment 2
 
            Cost of heating and hot water   þ The amount charged for
heating/fuel will be established on the basis of the attached clause
     Attachment 2
 
            Water   þ The amount charged for water will be established on the
basis of the attached clause      Attachment 2
 
            Cooling Ventilation   þ The amount charged for special cooling and
ventilation will be compensated      Attachment 2 on the basis of the attached
clause
 
           
Electricity
  o is included in the rent       þ the tenant has an individual subscription
 
           
Cleaning of stairways
  o is included in the rent       þ is arranged and paid for by the tenant
 
           
 
            Packaging and removal of refuse   To the extent that it is the
landlord’s responsibility to provide space for storage of refuse and packaging
and to arrange removal of such refuse it is the responsibility of the tenant to
sort and place refuse in the vessels provided in the appropriate location and to
cooperate in any further separation at source as the landlord may decide.
 
                Packaging and removal of refuse
 
                o is included in the rent
 
                o is arranged and paid for by the tenant (however it is the
landlord’s responsibility to provide appropriate vessels and space for refuse)
 
                þ is included in the rent in relation to specific types of
refuse described above. It is the tenant’s responsibility to arrange and pay for
collection, sorting, storage and transport of refuse types which are not
described below.
 
           
 
  þ household waste   þ fluorescent light-bulbs   o hard plastic packaging
 
  o bulky refuse   o metal packaging  
o   hazardous waste under Ordinance 1996:971 regarding hazardous waste
 
  o biodegradable refuse   þ uncolored glass packaging   o
 
  þ newspapers   þ colored glass packaging   þ Normal office waste
 
  þ batteries   þ paper packaging   o
Removal of snow and sanding
  þ is included in the rent   o is arranged and paid for by the tenant   o as
per attachment                  Attachment
 
               
Property tax
  o is included in the rent   þ is paid under a separate agreement   Attachment
2
 
                Unforeseen expenses   If unforeseen property costs arise after
the conclusion of this agreement due to
 
                   
a)  introduction of a new or increase in an existing tax, fee or other cost
specific to the property as decided by Parliament, the Government, the
municipality or other authority
   
b)    general reconstruction or renovation of the property, not specific to the
premises, which the landlord must carry out as a result of a decision by
Parliament, the Government, the municipality or other authority
 
                the tenant shall, as of the date of increase of the costs, pay
the landlord compensation in an amount proportionate to share of the premises in
the total annual increase of such costs for the property.
 
                The share of the premises is                     %. If the share
is not specified, the share shall be the amount of rent paid in respect of the
premises (excluding VAT) in relation to the total rents paid in respect of the
property at the time of the cost increase. For un-let premise, the rent is
estimated on the basis of the market rent.
 
                Tax under a) above does not include VAT or property tax to the
extent this is paid under a separate agreement. Unforeseen expenses include
costs which as of the date hereof have not been decided under a) or b).
Compensation is paid according to the provisions below regarding payment of
rent.

Notice
Please observe that in some cases, in addition to crossing a box, an attachment
must be provided for the agreement in the attachment to apply. This applies for
example to index clauses, clauses about property tax, and the tenant’s right to
reduction of rent in case of customary maintenance. See Guidance drafted by the
organisations.
Fastighetsägarna i Sverige [Property Owners of Sweden] Form 12B, drafted in 1998
in cooperation with Svensk Handel [Swedish Trade] and Sveriges Hotel- och
Restaurant Företagare [Hotel and Restaurant Businessmen of Sweden]
Reprints prohibited

     
Sign.
[initials]
  Sign.
[initials]

 

 



--------------------------------------------------------------------------------



 



              LEASE OF PREMISES   p 3(4)         No. 6710-102

      The undersigned have today concluded the agreement set out below:   A
crossed box indicates that the text following the box applies.

     
VAT
  þ The property owner/landlord is VAT registered and must charge VAT for the
lease of the premises. The tenant shall in addition to the rent pay VAT due on
each occasion
 
   
 
  o If the property owner/landlord becomes liable to charge VAT for the lease of
the premises, the tenant shall in addition to the rent pay VAT due on each
occasion
 
   
 
  VAT payable at the same time as rent is calculated in relation to the rent
and, in accordance with rules applicable at each relevant time to the payment of
VAT in respect of rent, if applicable, in relation to other fees and charges
paid under the lease agreement.
 
   
 
  If the landlord, as a result of the tenant’s independent action — such as
sublease of the premises (including sublease to tenant’s own company) or
assignment — becomes liable to reimbursement of VAT under applicable VAT
regulations, the tenant shall fully compensate the landlord for the amount
reimbursed. The tenant shall also compensate the landlord for the cost increase
resulting from the landlord’s loss of right to deduct VAT from the costs of
operation arising as a result of the tenant’s action.
 
   
Payment of rent
  Rent is paid without a request for payment            Postgiro number
  Bankgiro number
 
  on the last weekday before the start of each                                 
           5283-3829
 
  o calendar month þ calendar quarter     by transfer to
 
   
Payment reminder
  In case of late payment, the tenant shall pay statutory interest, as well as
compensation for costs of a written reminder according to the act regarding
compensation for debt collection etc. The amount charged for the cost of a
written reminder shall be, on each occasion, as per the ordinance on
compensation for debt collection etc.
 
   
Maintenance etc.
  o The landlord shall be responsible for necessary     However, the tenant
shall be responsible for       Attachment
 
  maintenance of the premises and furnishings
 
   
 
  The tenant shall arrange and pay      tenant’s responsibility also includes
     Attachment
 
  for necessary maintenance of o floor surfaces, walls, ceilings and furnishings
provided by the landlord
 
   
 
  If the tenant neglects his responsibility in respect of maintenance of the
premises and fails within a reasonable period of time to correct this or to
notify the landlord, the landlord has a right to perform the tenant’s
obligations at the tenant’s cost.
 
   
 
  þ The allocation of responsibilities is set out in an attachment
          Attachment
 
   
Management and operation
  Unless otherwise agreed, it is the landlord’s responsibility, if applicable,
to provide for the care, operation and maintenance of communal areas.
 
   
 
  The tenant may not, without the written consent of the landlord, in the
premises or elsewhere in the property, carry out fitting, installation or
alteration works, affecting supporting parts of the construction or
installations which are significant to the operation of the property, such as
plumbing, ventilation, electricity, etc., belonging to the landlord.
 
   
 
  Sprinkling heads and ventilation systems may not be built into the furnishings
by the tenant in such a way that the effect of such systems is reduced. When
performing fitting works, the tenant shall make sure that the function of
radiators and other heating equipment is materially preserved.
 
   
Audit inspections
  If faults and defects are detected during an audit requested by a relevant
authority of electricity and sprinkler systems belonging to the tenant, the
tenant shall, at his own, cost, within the period of time prescribed by the
authority, carry out the measures requested. If the tenant fails to remove the
faults or defects within the period of time required by said authority, the
landlord shall have a right to remove such faults and defects as required by the
authority at the tenant’s cost.
 
   
Access to certain areas
  Areas which may need to be accessed by janitors and staff from the
Energiverket, VA-verket, Telia AB or equivalent, shall be kept easily accessible
by the tenant and access to such areas shall not be blocked by cupboards,
crates, goods and the like.
 
   
Construction materials
  If the tenant, in accordance herewith or with other relevant provisions,
carries out maintenance, improvement or alteration works with respect to the
premises, tenant shall, in good time prior to the start of such works, provide
to the landlord — to the extent they are available — descriptions of the
materials and products which will be added to the building.
 
   
Planning and Building -fees
  If the tenant carries out alterations in the premises without a required
building permit, and the landlord as a result thereof is forced to pay a
building fee or additional fee under the Planning and Building Act, the tenant
shall reimburse the landlord for these.
 
   
Rent reduction
  The tenant has no right to reduced rent during the period of time when the
landlord is having works carried out to put the premises in the state agreed, or
other works specified in the agreement.
 
   
 
  o The tenant’s right to reduced rent when the landlord performs           
Attachment
customary maintenance works on the premises or the property is governed by an
attachment
 
   
Official requirements etc
  It is the responsibility of

o the landlord þ the tenant to arrange and pay for any measures which may be
required by any insurance company, town planning committee, environmental
committee, fire authority or other authority after the date of access, in
relation to the premises for their proposed use. The tenant shall confer with
the landlord prior to undertaking any measures.

Notice
Please observe that in some cases, in addition to crossing a box, an attachment
must be provided for the agreement in the attachment to apply. This applies for
example to index clauses, clauses about property tax, and the tenant’s right to
reduction of rent in case of customary maintenance. See Guidance drafted by the
organisations.
Fastighetsägarna i Sverige [Property Owners of Sweden] Form 12B, drafted in 1998
in cooperation with Svensk Handel [Swedish Trade] and Sveriges Hotel- och
Restaurant Företagare [Hotel and Restaurant Businessmen of Sweden]

Reprints prohibited

     
Sign.
  Sign.
[initials]
  [initials]

 

 



--------------------------------------------------------------------------------



 



              LEASE OF PREMISES   p 4(4)         No. 6710-102

      The undersigned have today concluded the agreement set out below:   A
crossed box indicates that the text following the box applies.

     
Signs, awnings, windows, doors, etc.
The tenant shall have the right, upon consultation with the landlord, to place a
signboard, as customary for the tenant’s activities, provided that the landlord
does not have a justified reason for refusal and that the tenant has all the
required permits from relevant authorities. Upon vacation of the premises, the
tenant shall restore the façade of the building to an acceptable state.
 
   
 
In the case of significant maintenance works such as renovation of the
building’s façade, the tenant shall be responsible, at his own cost, for
removing and refitting any sign boards, awnings, and antennas.
 
   
 
The landlord undertakes not to install vending machines or showcases on the
outside walls of the premises leased to the tenant without the tenant’s consent
and grants the tenant an option to install vending machines and show cases on
these walls.
 
   
 
o The landlord
 
   
 
þ The tenant
 
   
 
  shall be liable for any damage caused by the action of
 
   
 
  þ windows      o shop windows      þ entrance doors
 
  þ signboards   o
 
   
 
o The tenant shall provide insurance against any damage to the glass in all of
the windows and entrance doors of the premises.
 
   
Locks
o The landlord þ The tenant
shall provide the premises with all locks and safety equipment required by the
tenant’s business- or corporate insurance.
 
   
Force majeure
The landlord shall be released from his obligation to perform hereunder and
shall not be liable for any damages if the performance of the landlord’s
obligations hereunder becomes impossible, or possible only at abnormally high
cost, as a result of war or civil unrest, blockade, fire, explosion, or measure
by an official authority, over which the landlord has no control and which he
has not been able to foresee.
 
   
Security
This lease shall be valid on condition that security in the form
of          Attachment
 
   
 
o a bank guarantee o other guarantee o submitted no later than
 
   
Special provisions
Attachments 1-6 to this lease shall apply as if they are integral parts of this
lease.
 
   
Signature
This lease, which may not be registered without special consent, has been made
in two identical copies, one for each party hereof. This lease replaces all
previous agreements between the parties concerning the subject matter hereof.

     
Place, date
  Place, date
Lund, June 23, 2011
  Lund, June 23, 2011
 
   
Landlord
  Tenant
Fastighets AB Remulus Lund 3
  Qliktech International AB
[illegible signatures]
  [illegible signature]
 
   
Name
  Name
Andreas Lundberg
  Lars Björk
Staffan Haglind
   

     
Agreement regarding moving out
  Due to an agreement reached today this lease loses validity as of     on which
date the tenant undertakes to vacate the premises.

     
Place, date
  Place, date
 
   
Landlord
  Tenant

         
Assignment
  This lease is assigned as of          to    
 
       
 
  Assigning (leaving) tenant   Assignee tenant     Personal
identity/registration number
 
       
The above assignment is approved
  Place, date   Landlord

Notice
Please observe that in some cases, in addition to crossing a box, an attachment
must be provided for the agreement in the attachment to apply. This applies for
example to index clauses, clauses about property tax, and the tenant’s right to
reduction of rent in case of customary maintenance. See Guidance drafted by the
organisations.
Fastighetsägarna i Sverige [Property Owners of Sweden] Form 12B, drafted in 1998
in cooperation with Svensk Handel [Swedish Trade] and Sveriges Hotel- och
Restaurant Företagare [Hotel and Restaurant Businessmen of Sweden]

Reprints prohibited

     
Sign.
  Sign.
[initials]
  [initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 1           1(4)

Tenant: Qliktech International AB
   
 
  SIZE, USE, DESIGN,
CONDITION ETC. OF PREMISES
Property: Forskaren 3
  Lease number: 6710-102

SCOPE AND USE OF PREMISES
Pursuant to this lease, the areas set out below are leased. The premises will be
used as offices, research and development, for the purpose of the tenant’s own
business.
The scope and use of the premises:

                  Area (m2) BRA       Floor   (Usable floor area)     Use
0
    316     Cold storage
1
    1551     Office, conference, refectory and kitchen
2
    1424     Offices
3
    1426     Offices
3
    41     Walkway bridge
4
    1426     Offices
 
           
TOTAL
    6184      
 
           

The scope of the leased premises has been marked on the attached drawings,
Attachment 4.
The signatory of this Lease shall be the person who runs the business in the
premises as per the above. Otherwise the tenant shall apply for voluntary tax
liability for lease (subleasing). Such sublease may not take place without the
consent of the landlord.

2   ENVIRONMENTAL IMPACT

The tenant shall, prior to the date of entry, obtain the required permits for
the business which it operates in the premises and the property and shall be
responsible for running the business in accordance with laws, regulations and
rules applicable to the business.
The tenant has a duty to notify the landlord immediately of applications made
for permits and decisions and results thereof.
The tenant shall immediately notify the landlord of any contamination or other
substance that is discovered or present in the premises and may result in damage
or inconvenience to health or the environment.
If an injunction, penalty or fine is issued against the landlord because of
nuisance and/or damage for which the tenant is responsible according to
environmental legislation applicable at any given time, and which arose as a
consequence of the tenant’s present or past business in the premises, the tenant
undertakes to indemnify the landlord. This obligation also applies after the
termination of the lease.
In the event the tenant takes any after-treatment measures in the premises, the
tenant undertakes not to file any claims against the landlord in connection with
such measures unless such measures would otherwise have been the duty of the
landlord pursuant to applicable legislation.
The vacating examination, see Attachment 3 Clause 7, shall include an
examination of substances hazardous to the environment or health. Required
remedial action or other measures shall be arranged and paid for by the tenant
if such substances are related to the tenant. Measures will be taken following
consultation with the landlord. [initials]
[initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 1           2(4)


Tenant: Qliktech International AB
  SIZE, USE, DESIGN,
CONDITION ETC. OF PREMISES
Property: Forskaren 3
  Lease number: 6710-102

3   DESIGN AND CONDITION OF PREMISES

The premises together with associated spaces are leased in their current
condition. The landlord shall adjust the premises after the tenant’s
requirements in accordance with Attachment 4, drawings. The adjustment is
carried out in accordance with the provisions of Attachment 6, Technical
description, and otherwise in accordance with the property’s current standard.
The furniture apparent on the drawings in Attachment 4 is not included in the
lease.
Regardless of the design and condition of the premises the landlord shall be
entitled to complete any changes or additions for architectural or similar
reasons or required by relevant authorities. In such cases reasonable regard
shall be given to the wishes of the tenant.

4   OPERATION

The property’s basic installations with respect to cooling and ventilation
provided by the landlord shall be operational between 8 AM and 8 PM weekdays.
The tenant and the landlord shall discuss the period of operation and shall
adjust it according to the times when the premises are actually used. Outside
these times, ventilation and cooling can be controlled manually. During
maintenance and conversion works requiring stoppages during normal office hours,
the landlord shall inform the tenant with sufficient notice, having regard to
the nature of the business. The landlord shall consult with the tenant when such
stoppages are planned so that these do not compromise the tenant’s safety and in
order to have regard to the tenant’s business.

5   MAINTENANCE ETC

The allocation of responsibilities is described in more detail in the
Demarcation List with respect to maintenance and operation, Attachment 5.
The Forskaren 3 block consists of two buildings, house 1 and house 2 (see
Attachment 4, Situation Plan). House 1 shall be liable for 53% of the communal
costs in the Forskaren 3 block.
The tenant shall not be entitled to any reduction of rent in respect of damage
or infringement of its usufruct in connection with customary maintenance and
operation or because of temporary interruptions in the provisions of heating,
cooling, water, sewerage, power, ventilation, etc.
Customary maintenance includes non-comprehensive maintenance resulting in the
tenant being unable to use a significant part of the premises.
Lease 6710-102

         
 
  Sign.   Sign.
 
  [initials]   [initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 1           3(4)


Tenant: Qliktech International AB
  SIZE, USE, DESIGN,
CONDITION ETC. OF PREMISES
Property: Forskaren 3
  Lease number: 6710-102

The landlord shall begin consulting with the tenant concerning maintenance works
that affect the tenant in good time before the start of such works.

6   FIRE SAFETY

The tenant shall be responsible for the fire safety of its business in the
leased premises in accordance with the Law on the Prevention of Accidents (LPA).
This liability includes, for instance, ensuring that evacuation routes are kept
clear and that fire extinguishers are kept functional. The landlord is
responsible for the property’s fire protection in accordance with applicable
regulations.

7   NOTICE OR CHANGE TO LEASED PREMISES

The tenant may during the design phase have an influence on the design of the
premises to a limited extent, provided that the landlord so accepts.
The tenant shall give notice, according with a time of notice plan, or, if
notice is not included in the time of notice plan, and unless nothing else is
otherwise agreed, within 5 working days as of a request by the landlord. If no
response is provided as above, the landlord shall have a right to choose the
design in accordance with the agreed standard in order if possible to avoid
financial consequences and/or delays in the project. After a notice has been
submitted or the landlord has made the selection as per the above, the design
shall be deemed to have been decided.
If the tenant’s notice results in a change of, or an addition to the contractual
design, the landlord shall notify the tenant of this and this obligation shall
be included on the ÄTA list for further treatment, see below.
Changes and additions means: Alternative design or function, other than that
previously agreed, decided or reported by the parties, requested by the tenant,
or a notice leading to a change in duration and/or cost.

8   PROCUREMENT OF CHANGE OR ADDITION

The landlord shall be responsible for drawing up a current list of changes and
additional works (the ÄTA- list) listing the changes and additions to the design
requested by the parties under this lease. This list shall specify the current
changes and additions under review as well as confirmed changes and additions
including agreed payments. The ÄTA- list shall be continuously updated at
program/user meetings.
Lease 6710-102

         
 
  Sign.   Sign.
 
  [initials]   [initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 1           4(4)


Tenant: Qliktech International AB
  SIZE, USE, DESIGN,
CONDITION ETC. OF PREMISES
Property: Forskaren 3
  Lease number: 6710-102

9   PAYMENT OF COSTS OF CHANGES AND ADDITIONS

If a change or addition leads to increased costs, these shall be paid as
follows.
The parties shall agree on installment payments for changes and additions works
as the work progresses. The final payment shall be made no later than one month
after the completion of the measure in question.

10   COORDINATION OF THE TENANT’S WORK

The tenant shall have access to the premises during the conversion and has a
right to begin its own work (side contractor, SC) only after agreement with the
landlord and the latter’s main contractor. The tenant shall inform the landlord
of the scope and duration of its own works before the procurement of these and
the tenant’s works shall be carried out in a manner that does not obstruct the
work of the main contractor.
The tenant and the side contractor procured by the tenant shall undertake to
accept the conditions imposed by the landlord via the main contractor before
entry in the workplace. Such conditions relate to the regulations in the
workplace, environmental requirements, access to production installations,
industrial safety, contractual terms in connection with the Co-Determination
Act, identity requirements and time of entry etc. so that the tenant’s works do
not obstruct or disturb, but rather can be coordinated with the landlord and the
main contractor.
The tenant shall compensate the landlord for coordination of timing with the
main contractor and for any potential costs caused by his own works or that of
the side contractor that are incurred by the main contractor or the landlord and
which may arise in connection with the tenant’s or the side contractor’s works
and additional services such as waste disposal, additional cleaning,
complementing paint works, piercing and fire sealing of installations etc.
The main contractor shall be responsible for coordinating the timing of the
tenant’s own works.
Lease 6710-102

         
 
  Sign.   Sign.
 
  [initials]   [initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 2           1(2)


Tenant: Qliktech International AB
  RENT AND RENT SUPPLEMENTS
Property: Forskaren 3
  Lease number: 6710-102

RENT AND INDEXATION
Basic rent (eleven million four hundred one thousand one hundred twenty-six) SEK
11,401,126 is adjusted to the index level (CPI) for the month of October 2007.
The rent shall be variable per calendar year and is payable in one amount
consisting of basic rent increased proportionately by the change entailed by the
consumer price index, total index, with year 1980 as base. In order to set
changes in the consumer price index the index amount for the month of
October 2007 shall be compared with the same index for the month of October the
year previous to the year in which the changed rent applies.

Rent due shall never be set lower than the rent amount stated in the contract.
2 HEATING, COOLING, POWER, VENTILATION, WATER AND SEWERAGE
The tenant shall, at the same time as paying rent, and as a supplement to this,
pay compensation for the Landlord’s fixed and variable costs of heating,
cooling, power, ventilation and water and sewerage.
Heating, cooling, power, ventilation and water and sewerage shall be payable as
follows:

The landlord’s costs of heating, cooling, power, ventilation and water and
sewerage in the property and the building are paid in part, by way of
installment amounts adjusted in accordance with calculated costs in connection
with payment of rent, and in part, by way of an annual final settlement. The
final settlement shall be made in connection with the notice of rent for the 2nd
quarter in the subsequent calendar year.
The tenant is entitled however to sign its own subscriptions for the utilities
mentioned above. The landlord shall be given access to information on current
consumption.
3 POWER FOR THE BUSINESS
The tenant shall sign its own subscription for power which involves all parts of
the property.
4 PROPERTY TAX AND OTHER FEES
As an addition to rent, the tenant shall during the term of the lease at the
same time as rent payments, pay at each time 53% of the property tax, fees or
charges payable with respect to the property, as decided by the parliament, the
government, municipality or other authority. Assessment for purposes of taxation
shall be carried out in consultation with the tenant. A review to determine
whether the property can be classified as an industrial unit should be carried
out. [initials]
[initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 2           2(2)


Tenant: Qliktech International AB
  RENT AND RENT SUPPLEMENTS
Property: Forskaren 3
  Lease number: 6710-102

5 INFORMATION CONCERNING THE TENANT’S OWN INVESTMENTS IN THE PREMISES

The tenant undertakes no later than January 31 each year to submit information
regarding the investments (concerning renovations, retrofit, new constructions
and the so-called widened repair deduction) made in the premises leased by the
tenant during the previous calendar year. This information shall include:

•  
A description of the respective measure,
  •  
Total expenditure on the respective investment,
  •  
Total ingoing VAT applicable to the respective investment,
  •  
Deducted ingoing VAT for the respective investment.

Lease XXX-XXX

         
 
  Sign.   Sign.
 
  [initials]   [initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 3           1(3)


Tenant: Qliktech International AB
  SPECIAL PROVISIONS
Property: Forskaren 3
  Lease number: 6710-102

TERM OF LEASE AND DATE OF ENTRY
The first day of the lease is called the date of entry, and as of this date rent
is payable. The tenant and the landlord have agreed that the landlord shall
prepare the premises in accordance with Attachment 4, drawings.
The tenant is aware that during the conversion access to the premises will be
limited and that entry is subject to the landlord’s and the landlord’s main
contractor’s consent. The tenant may access the premises to carry out its own
works as described in Attachment 1, clause 10.
The conversion is planned to last approx. four (4) months.
The tenant undertakes without compensation or reduction of rent to accept that
there is no access to the premises during such period other than as stated
above. The tenant further undertakes without compensation or reduction of rent
to accept any potential temporary installations, adjustment works, and
complementary painting works etc., which are deemed normal in connection with
moving in and also for a short duration after the date of entry. However, it is
up to the landlord to ensure that such faults and deficiencies which may be
significant for the tenant’s use of the premises are remedied without delay,
having regard to the tenant’s business, and in such a way as not to compromise
the tenant’s safety.
2 CONVERSIONS ETC DURING THE TERM OF THE LEASE
The tenant shall have a right, at his own cost, to carry out building,
installation or furnishing works within the premises provided such works have
been agreed in writing with the landlord. The tenant must also obtain the
landlord’s approval of hired consultants and the contactor before these may
start works.
Costs of investment, ingoing and deducted VAT under this clause, shall be
reported according to Attachment 2 “Information concerning the tenant’s own
investments in the premises.”
Works shall be carried out to a professional standard and in accordance with
applicable laws, standards and constitutions as well as the property’s
environmental standard. The tenant shall also obtain and pay for required
permits from relevant authorities and pay for the changes in the premises’
relationship drawings caused by the works. The tenant shall be responsible for
and/or pay compensation to the landlord for any damage and additional costs
which such conversion works may cause. Following a completed conversion under
this clause, the tenant shall be responsible for updating the relationship
drawings for the premises. [initials]
[initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 3           2(3)


Tenant: Qliktech International AB
  SPECIAL PROVISIONS
Property: Forskaren 3
  Lease number: 6710-102

Unless otherwise agreed in writing in connection with the approval of the
measure as per the above, the measure shall be restored by the tenant on
vacating the premises.
3 INSURANCE
The tenant undertakes for the duration of the term of the lease to conclude and
maintain in force standard property insurance. The tenant shall bear any costs
arising as a result of the tenant’s changed business in relation to the plans as
at the date of entry according to Attachment 1 clause 1.
The tenant must have satisfactory insurance, including liability insurance, with
respect to the business that the tenant runs in the premises.
The tenant shall bear the costs of insuring property belonging to the tenant,
liability insurance and other satisfactory insurance associated with the
tenant’s business.
4 REGISTRATION CERTIFICATE
The tenant must once per annum notify the landlord of all changes notified to
the Swedish Companies Registration Office entailing an amended certificate of
registration and change of ownership.
The notice shall be made in writing by the tenant sending a new certificate of
registration or a certificate of amendment to the landlord reflecting such
changes.
5 ADDRESS
Qliktech International AB, Scheelevägen 24-26, 223 63 Lund is the address to
which the landlord may send the tenant notices of termination or other notices
relating to the lease.
6 SIGNS
The lease entails a right to use facade space free of charge for luminous
advertising or other signage on the leased property. The tenant’s proposed
signage shall be approved by the landlord prior to the tenant’s application, at
its own cost, for building permission for the sign. Projection, production,
assembly, operation and maintenance, repairs and any replacement of luminous
advertising or other signage shall be paid for by the tenant as well as the
power supply including necessary installations. The tenant shall bear the cost
of any advertising tax for the sign.
Lease 6710-102

         
 
  Sign.   Sign.
 
  [initials]   [initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 3           3(3)


Tenant: Qliktech International AB
  SPECIAL PROVISIONS
Property: Forskaren 3
  Lease number: 6710-102

7 MOVING OUT
The tenant shall, when moving out, take with him any property the tenant owns
and has installed in the premises and adjacent space according to the lease as
well as in the property in general following the signing of this lease.
If the tenant, on moving out, removes property mentioned in the previous
paragraph, the tenant is obligated to repair any damage that may have occurred
in the premises in connection therewith so that the premises are returned in a
satisfactory state. When assessing what is satisfactory, consideration shall be
given to who had the maintenance duty according to Attachment 1 clause 5. The
tenant’s duty to restore the premises relates to the condition the premises were
in at the date of entry.
The parties shall, on vacating the premises, carry out a joint inspection of the
premises and draft a protocol of noted circumstances and any potential requests
for measures.
8 RULES OF OPERATION AND CARE RELATING TO PROPERTY
The tenant undertakes to observe the rules and instructions of the landlord
concerning the operation and care of the property from time to time. These rules
include, for instance, deliveries and transports to and from the property and
source separation of waste.
9 PARKING
The agreed rent includes the use of 114 ground parking permits within the
Property. The associated parking places are shown in Attachment 4.
10 ASSIGNMENT
The tenant is entitled to assign the tenancy to the premises if agreed in
writing with the landlord.
11 SUBLEASING
The tenant is entitled to sublease the leased premises or to be compensated by
companies that are affiliated with the tenant if approved in writing by the
landlord. An affiliated company means a company that controls, is controlled
solely or jointly by the tenant. In the event that subleasing or assignment
entails additional costs for the landlord, the tenant shall bear such costs.

The tenant intends to sublease the leased premises to Qliktech Nordic AB and
Qliktech International Markets AB.
Lease 6710-102

         
 
  Sign.   Sign.
 
  [initials]   [initials]

 

 



--------------------------------------------------------------------------------



 



() [c19048c1904801.gif]

 

 



--------------------------------------------------------------------------------



 



() [c19048c1904802.gif]

 

 



--------------------------------------------------------------------------------



 



() [c19048c1904803.gif]

 

 



--------------------------------------------------------------------------------



 



() [c19048c1904804.gif]

 

 



--------------------------------------------------------------------------------



 



() [c19048c1904805.gif]

 

 



--------------------------------------------------------------------------------



 



() [c19048c1904806.gif]

 

 



--------------------------------------------------------------------------------



 



() [c19048c1904807.gif]

 

 



--------------------------------------------------------------------------------



 



() [c19048c1904808.gif]

 

 



--------------------------------------------------------------------------------



 



() [c19048c1904809.gif]

 

 



--------------------------------------------------------------------------------



 



() [c19048c1904810.gif]

 

 



--------------------------------------------------------------------------------



 



Key to diagrams:
Baggage = luggage
Brandlarmstablå = fire alarm board
Damer = ladies
Data = computers
Datorsal = computer hall
Diskrum = dishwasher room
Dusch = shower
El/tele = power/telecommunications
Entrehall = entrance hall
Fastigh. Städ = cleaning (building)
Förrråd = storage
Förrum = vestibule
Fritös = deep fryer
Godsmottagning — acceptance of goods
Herrar = gentlemen
Hiss = lift
Kaffe = coffee
Kallskänk = cold buffet
Kompletterad utrustning i kök = completed equipment in kitchen
Konferensrum = conference room
Kontor = office
Kopering = photocopying
Microkök = microwave kitchen
Miljörum = environmental room
Mötesrum = meeting room
Nytt fönster = new window
Öppet kontor = open landscape
Pausrum = breakout room
Pentry = pantry
Postgodsmottagning = mail room (receipts)
Projektrun = project room
Rangering = marshalling
Säkerhetsrum = security room
Sanering = sanitation
Server och testrum = server and test room
Sevrering = service
Skolsal = training room
Spis = cooker
Stekbord = frying table
Teknik = technology
Torrfrd = dry storage
Trappa = stairs
Trapphall = stair hall
Tyst rum = quiet room
Ugn = oven
Utr väg = evacuation route
Utrustnig = equipment
Varumottagning = acceptance of goods
Vilrum = resting room

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 5           1(5)


Tenant: Qliktech International AB
   
 
  DEMARCATION LIST CONCERNING
 
  CARE, OPERATION, MAINTENANCE AND
 
  REPLACEMENTS
Property: Forskaren 3
  Lease number: 6710-102

1 SCOPE
This demarcation list shall govern the care, operation , maintenance and
replacement of installations for building, ventilation, cooling, heating,
sanitation, power, lifts, control and monitoring within the premises.
2 ALLOCATION OF RESPONSIBILITIES
Generally, the landlord shall be responsible for care, operation and maintenance
as well as replacement. However the tenant shall be responsible for maintenance
of all surfaces, locks and alarms as well as for the maintenance and operation
of fittings and equipment provided by the landlord. The tenant shall also be
responsible for all equipment installed by and/or paid for by the tenant
including care, operation and maintenance as well as replacement.
Deviations in relation to the above are reflected in the demarcation list below.
The tenant understands that the landlord, his consultants and contractors must
have access to the premises in order for the landlord to be able to fulfill its
obligations under this lease. Access to the premises shall take place according
to agreement with the tenant so that regard is given to the tenant’s business
and that its safety is not compromised.
In the event of faults and deficiencies caused by burglary, tampering, neglect
by the tenant or third parties, or their administration otherwise, the tenant
shall bear the costs of operation, maintenance and replacements necessary for
restoration.
3 RULES OF COMPENSATION
Costs of care, operation and maintenance and replacement shall be paid by the
responsible party, The tenant’s liability for replacement of equipment only
extends to equivalent function. Liability for increased capacity, improved
function etc. must be agreed to by the parties.
4 DEFINITIONS
The definitions below are compiled from AFF (Contracts for property management),
second edition, March 1996.
Care:
Operational measures including observation of function in a management item and
reporting of potential deviations. [initials]
[initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 5           2(5)


Tenant: Qliktech International AB
   
 
  DEMARCATION LIST CONCERNING
 
  CARE, OPERATION, MAINTENANCE AND
 
  REPLACEMENTS
Property: Forskaren 3
  Lease number: 6710-102

Operation:

Measures with an expected interval of less than one year aimed at maintaining
the function in a management item.
Maintenance and replacement:

Measures aimed at restoring the function in a management item.
The following abbreviations are used:
L = Property owner/Landlord
T = Tenant
5 DEMARCATION LIST REGARDING LEASED PREMISES

                                      Person                     responsible    
            Person   for             Person   responsible   maintenance        
    responsible   for   and     Designation   Equipment   for care   operation  
replacement   Notes
 
                   
Land
                   
 
                   
Coatings
  Asphalt   T   L   L    
 
  Paving   T   L   L    
 
  Kerbstone   T   L   L    
 
  Painting of lines   T   L   L    
 
  Snow removal   T   L   L    
 
  Cleaning   T   T   L    
 
                   
Plantations
  Care   T       L   2 times/annum
 
                   
HOUSE
                   
 
                   
Signs
  Signs   T   T   T    
 
  Sign erection   T   T   T    
 
                   
Windows (perimeter)
  Glass   T   T   L    
 
  Inside frame   T   T   L    
 
  Inside casement   T   T   L    
 
  Hardware   T   T   L    
 
  Window cleaning   T   T   T    
 
                   
Facade
  Cleaning   T   L   L    

Lease 6710-102

         
 
  Sign.   Sign.
 
  [initials]   [initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 5           3(5)


Tenant: Qliktech International AB
   
 
  DEMARCATION LIST CONCERNING
 
  CARE, OPERATION, MAINTENANCE AND
 
  REPLACEMENTS
Property: Forskaren 3
  Lease number: 6710-102

                                      Person                     responsible    
            Person   for             Person   responsible   maintenance        
    responsible   for   and     Designation   Equipment   for care   operation  
replacement   Notes
 
                   
Doors
  Door   T   T   L    
 
  Glass   T   T   L    
 
  Lock case   T   T   L    
 
  Cylinder   T   T   T    
 
  Handle   T   T   L    
 
  Electric lock   T   T   T   Safety
 
  Power terminal block   T   T   T   Safety
 
  Magnet   T   T   T   Safety
 
  Card reader   T   T   T   Safety
 
  Code lock   T   T   T   Safety
 
  Siren   T   T   T   Safety
 
  Evacuation handles   T   L   L   In consultation with T
 
  Door shutters   T   T   L   Fire door
 
  Safety passage carousel door   T   T   T    
 
                   
Extinguishing installation
  Fire extinguishers   T   T   T   Hand fire extinguisher
 
                   
Flooring
  Stone flooring   T   T   L    
 
  Textile carpet   T   T   T    
 
  Linoleum   T   T   T    
 
  Semiconducting flooring   T   T   T   Only technical spaces
 
  Ceramic flooring   T   T   T\L   Maintenance T
Replacement L
 
                   
Walls
  Carpentry   T   T   L    
 
  Wallpaper/fabric   T   T   L    
 
  Painting   T   T   T    
 
                   
Interior ceilings
  Ceiling   T   T   L    
 
  False ceiling   T   T   L    
 
                   
Sections
  Metal   T   T   L    
 
  Wood   T   T   L    
 
  Glass   T   T   L    
 
                   
White goods
  Fridge/freezer   T   T   T   Installed by L
 
  Microwave over   T   T   T   Installed by L
 
  Dishwasher   T   T   T   Installed by L
 
                   
Kitchen on ground floor
  Surfaces   T   T   T    
 
  Equipment and devices   T   T   T    

Lease 6710-102

         
 
  Sign.   Sign.
 
  [initials]   [initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 5           4(5)


Tenant: Qliktech International AB
   
 
  DEMARCATION LIST CONCERNING
 
  CARE, OPERATION, MAINTENANCE AND
 
  REPLACEMENTS
Property: Forskaren 3
  Lease number: 6710-102

                                      Person                     responsible    
            Person   for             Person   responsible   maintenance        
    responsible   for   and     Designation   Equipment   for care   operation  
replacement   Notes
 
                   
 
  Grease trap   T   L   L    
 
                   
HVAC
                   
 
                   
Sanitation
  Pantry   T   T   L    
 
  WC   T   T   L    
 
  HWC   T   T   L    
 
  Cleaning   T   T   L    
 
  Cleaning drains   T   L   L    
 
  Basins   T   T   L    
 
  Central vacuum   T   T   L/T   Installation by L, Maintenance T, replacement L
 
                   
Power — other
                   
 
                   
Lighting
  Light fittings   T   T   L   Installation by L
 
  Light fittings   T   T   T   Installation by T
 
  Light sources   T   T   T    
 
  Downhill’s poles   T   T   T    
 
                   
Evacuation
  Signage   T   T   L   Regulatory requirements: L
 
                   
Lift
  Lift car internal surfaces   T   T   L   L responsible for other parts
 
                   
Cooling
  Cross connection room   T   T   T    
 
                   
Evacuation alarm
  Alarm   T   L   L    
 
  Heat detector   T   L   L    
 
  Smoke detector   T   L   L    
 
                   
Sprinkler
  Central   L   L   L    
 
  Pipes   L   L   L    

Lease 6710-102

         
 
  Sign.   Sign.
 
  [initials]   [initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 5            5(5)


Tenant: Qliktech International AB
   
 
  DEMARCATION LIST CONCERNING
 
  CARE, OPERATION, MAINTENANCE AND
 
  REPLACEMENTS
Property: Forskaren 3
  Lease number: 6710-101

                                      Person                     responsible    
            Person   for             Person   responsible   maintenance        
    responsible   for   and     Designation   Equipment   for care   operation  
replacement   Notes
 
                   
 
  Sprinkler head   T   L   L    
 
                   
Burglary alarm
  Sensor   T   T   T    
 
  Central unit   T   T   T    
 
  Alarm board   T   T   T    
 
  Transmission equipment   T   T   T    
 
                   
Passage control devices
  Card reader   T   T   T    
 
  Subsidiary central   T   T   T    
 
  Central unit   T   T   T    
 
  Security lock   T   T   T    
 
                   
Computer/
  Distribution network   T   T   T    
Telecommunications network
  Trunk network   T   T   T    
 
  Computer/Telecom sockets   T   T   T    
 
  Comm. Equipment   T   T   T    
 
  Cable-TV to point of connection   T   L   L   Installation by L to point of
connection
 
  Cable TV from point of connection   T   T   T    
 
  TV-surveillance   T   T   T    
 
                   
Emergency signal
  HWC   T   T   L    
 
  Resting room   T   T   L    
 
                   
Environment etc.
  Environmental station   T   T   L    
 
  Clean-up central   T   T   T    
 
                   
Compressed air
  Lines   T   T   T    

Lease 6710-102

         
 
  Sign.   Sign.
 
  [initials]   [initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 6


Tenant: Qliktech International AB
   
 
  BRIEF TECHNICAL DESCRIPTION
Property: Block Forskaren 3, Lund, House 1 and House 2
  Lease number: 6710-101, 6710-102

This brief technical description relates to both house 1 and house 2, see
Attachment 4, unless otherwise stated.
The following abbreviations are used:
L = Property owner/Landlord
T = Tenant
Construction

      General  
The premises are leased in existing state. Adjustments according to Attachment 4
are carried out according to the existing standard, unless otherwise specified.
The installations in the house are dimensioned for the occupancies set out in
Attachment 6a.
 
           
New walls for offices will be designed as system walls.

New sections will be white.

Areas for kitchen and dining room on the ground floor of house 2.
The area shall be a kitchen as per Attachment 4 drawing conversion kitchen
(kitchen plan).
T owns and shall be responsible for all equipment/devices as well as products in
environmental rooms, goods acceptance, dishwasher room, preparation, serving and
areas for seating. T shall ensure that all regulatory requirements are fulfilled
and required permits are obtained for the premises and the business in the
premises.
Heating, cooling
The premises shall be heated primarily with radiators and convectors placed
under and next to windows.
The houses are connected to distance cooling and heating.
Cooling of premises is done primarily with active chilled beams fitted in false
ceilings and/or via cooled air through diffusers in exceptional cases.

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 6


Tenant: Qliktech International AB
   
 
  BRIEF TECHNICAL DESCRIPTION
Property: Block Forskaren 3, Lund, House 1 and House 2
  Lease number: 6710-101, 6710-102

Ventilation
Mechanical supply air via active chilled beams, inset in false ceilings. Exhaust
air through vents in sanitary installations and the interior zones e.g. pantry,
cloakrooms etc. Individual room regulation in conference rooms and by zones in
large rooms. Forced supply and exhaust air in conference rooms designed for 7 or
more persons.
Room air temperature indoors during non heating periods 22-25 °C.
Room air temperature indoors during heating period 20-23 °C.
The requirement applies weekdays, working hours 8 AM to 6 PM and during
dimensioning outdoor conditions 27 °C/50% RH equivalent to quality class TQ2
according to the VVS Tekniska Föreningen [transl:Technical Plumbing Association,
association of persons working with issues relating to energy, the environment
and installation technology, founded 1909].
The above mentioned working hours constitute the basis for the energy
calculations regarding the buildings. Working hours may change if the tenant so
wishes, with altered energy consumption as a consequence.
If work is carried out outside normal working hours, ventilation can be started
on the respective floor and be operational for a certain set time.
Power
The installation includes a monitored five conductor system for main cables,
switchboards and cabinets.
All spaces are provided with 1 2-way socket for cleaning / 10 m.

Exceptions or smaller areas such as WC.
Each work station will be equipped for 1 3-way socket.
Completion with 12 new 16 A sockets/plan will be completed by L (applies to
House 1 floors 3+4 and House 2 floor 3).
Lighting
L shall install basic lighting of 300 lux.
Lighting shall be divided into zones where it is possible to turn on and off
lighting separately. Home safe lighting shall be arranged so that certain
corridor lighting is always on. In storage cleaning, HWC and WC spaces there
will be presence control. In larger conference rooms areas can be divided into
zones and lighting can be dimmed. [initials]
[initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 6


Tenant: Qliktech International AB
   
 
  BRIEF TECHNICAL DESCRIPTION
Property: Block Forskaren 3, Lund, House 1 and House 2
  Lease number: 6710-101, 6710-102

Computers and telecommunications
Ducting for a double socket for computers/telecommunications per work station
and in conference rooms, interview rooms and break rooms to the extent required.
Cross-connect room for telecommunications/computers

The area is not sprinkled, forms its own fire-cell regards construction, no
smoke dampers, no ventilation.
UPS-room

The space does not have a separate extinguishing system or gastight batteries.
Safety and protection
The buildings have an outer perimeter with protection class 2 according to SSF
200:3.

Glass class is P6B up to 6 m above ground.
Safety room

The space is not sprinkled, forms its own fire-cell as regards construction, no
smoke dampers, no ventilation.
Evacuation alarm

Tempered evacuation alarm.
Fire
L shall be responsible for the property’s fire protection according to
regulatory requirements. T shall be responsible for fire safety within the
leased property in accordance with Attachment 1 Paragraph 6.
Sprinklers
The buildings have sprinklers. [initials]
[initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 6


Tenant: Qliktech International AB
   
 
  BRIEF TECHNICAL DESCRIPTION
Property: Block Forskaren 3, Lund, House 1 and House 2
  Lease number: 6710-101, 6710-102

Central vacuum cleaner
Installed in both houses.
Cold storage, house 2
In the basement of house 2, L shall carry out preparation and installation of
district cooling, power (70kW), ventilation (create pressure for the server
room) and sewage (for a smaller water quantity)for a future server room. If T
wishes that a server room be installed, T is entitled to install a server room
at his own cost. When moving out, the space shall be restored in accordance with
Attachment 3 paragraph 7.

L shall adjust other areas in this space so that they can be used as cold
storage.
Other
Spaces with personal alarms, such as HWC and resting rooms are provided with a
local personal alarm.
L shall complete and fit 3 flag poles placed at the entrance for vehicles tp
house 2.
L shall complete 5 smaller pantries with dishwashers (applies to house 2, and
house 1 floors 3 and 4).
Back walls in House 1 shall be plastered and painted white. The same applies to
entrance walls in the main stairway. [initials]
[initials]

 

 



--------------------------------------------------------------------------------



 



     
 
  ATTACHMENT 6a


Tenant: Qliktech International AB
   
 
  OCCUPANCY,
 
  Drawings
Property: Block Forskaren 3, Lund, House 1 and House 2
  Lease number: 6710-102

OCCUPANCY
Drawing:
A-49_1-21
A-49_1-22
A-49_1-23
A-49_1-24 [initials]

 

 



--------------------------------------------------------------------------------



 



(IMGAGE) [c19048c1904815.gif]

 

 



--------------------------------------------------------------------------------



 



(IMGAGE) [c19048c1904816.gif]

 

 



--------------------------------------------------------------------------------



 



(IMGAGE) [c19048c1904817.gif]

 

 



--------------------------------------------------------------------------------



 



(IMGAGE) [c19048c1904818.gif]

 

 



--------------------------------------------------------------------------------



 



POWER OF ATTORNEY
Issued to Andreas Lundberg and Staffan Haglind, on our behalf to sign the lease
with Qlik Tech International AB concerning the lease of office premises in the
property Forskaren 3 in Lund.
Malmö, June 22, 2011
FASTIGHETS AB REMULUS LUND 3
(Corporate identity number 556686-2404)

     
[illegible signature]
  [illegible signature]
 
   
Staffan Haglind
  Marco Bassini
 
    The above signatures are witnessed by
 
   
[illegible signature]
  [illegible signature]
 
   
CAMILLA [ILLEGIBLE]
  NILS-OVE JEPPSSON

 

1



--------------------------------------------------------------------------------



 



     
Swedish Companies Registration Office
  e-REGISTRATION CERTIFICATE

FOR JOINT STOCK COMPANIES

         
 
  Registration number
556686-2404    
 
  Registration date of property
09/22/2005   Current company’s
registration date
07/04/2007
 
  Document date
06/21/2011 7:39 PM   Page
1(3)

Cover page
556686-2404 Fastighets AB Remulus Lund 3
Pending applications not registered to date:
Reference number 211690/11 handled by unit 6A concerning:
     - auditor

 

2



--------------------------------------------------------------------------------



 



     
Swedish Companies Registration Office
  e-REGISTRATION CERTIFICATE

FOR JOINT STOCK COMPANIES

         
 
  Registration number
556686-2404    
 
  Registration date of property
09/22/2005   Current company’s
registration date
07/04/2007
 
  Document date
06/21/2011 7:39 PM   Page
2(3)

     
Registration number:
  556686-2404
Company name:
  Fastighets AB Remulus Lund 3
Address:
  c/o Skanska Öresund
Headquarters:
  205 33 MALMÖ
Province of registration:
  Stockholm Province, Solna Municipality
Notes:
   

This is a private joint stock company.
FORMED DATE
08/30/2005
BREAKDOWN OF SHARE CAPITAL

     
Share capital...: SEK 100,000
  Minimum: SEK 100,000
 
  Maximum: SEK 400,000
Number of shares...: 1,000
  Minimum: 1,000
 
  Maximum: 4,000

MEMBER OF THE BOARD, CHAIRMAN
720707-3318 Haglind, Staffan Claes Erik, Byvägen 36, 247 41 SÖDRA SANDBY
MEMBERS OF THE BOARD
600815-0036 Bassini, Marco, Rödvensvägen 6, 231 75 BEDDINGESTRAND
BOARD ALTERNATE MEMBERS
700130-3903 Knutsson, Christine Helena, Erlandsrovägen 3 C, 218 45 VINTRIE
AUDITOR(S)
556043-4465 KPMG AB, Box 16106, 10323 STOCKHOLM,
Represented by: 560929-4656
MAIN ACCOUNTANT IN CHARGE
560929-4656 Lindén, Kent Lennart, KPMG Bohlins AB, Box 227, 201 22 MALMÖ
SIGNATORIES

 

3



--------------------------------------------------------------------------------



 



     
Swedish Companies Registration Office
  e-REGISTRATION CERTIFICATE

FOR JOINT STOCK COMPANIES

         
 
  Registration number
556686-2404    
 
  Registration date of property
09/22/2005   Current company’s
registration date
07/04/2007
 
  Document date
06/21/2011 7:39 PM   Page
3(3)

Two of the signatories below jointly sign on behalf of the company
Bassini, Marco
Haglind, Staffan Claes Erik
Knutsson, Christine Helena
PROVISION REGARDING NUMBER OF MEMBERS/ALTERNATE MEMBERS OF THE BOARD
The board shall consist of no less than 1 and no more than 10 members with a
maximum of 10 alternate members.
ARTICLES OF ASSOCIATION
Date of most recent amendment: December 19, 2007
BUSINESS
The company shall acquire, manage and sell property and chattels in the real
estate industry and associated activities.
FINANCIAL YEAR
01/01-12/31
SUMMONS
Summons are made by letter sent by post
COMPANY HISTORY
12/02/2006 Fastighets AB Remulus BW 1
09/22/2005 Aktiebolaget Grundstenen 106734
***** The above electronic registration certificate is issued by the Companies
Registration Office *****
Companies Registration Office
851 81 Sundsvall
060 18 40 00
bolagsverket@bolagsverket.se
www.bolagsverket.se

 

4



--------------------------------------------------------------------------------



 



     
[logo] SWEDISH TAX AGENCY
  APPLICATION
 
  Tax liability for VAT relating to lease of commercial premises
 
  Date
 
  June 23, 2011

Please insert tenant details etc. on page 2
Application regarding tax liability for VAT relating to lease or assignment of
the buildings, facilities or premises set out below.
Applicant’s details (1)

     
Name
  Personal identity/Registration/Group reg. number
QlikTech International AB
  556472-2691

         
o Property owner
  þ Original Lessee   o Sub lessee
o Tenant
  o Group principal   o Estate in
bankruptcy
       

Details of property/facility covered by this application

     
Property name
  Address of property
Forskaren 3
  Scheelevägen 24-26
Municipality
  Province
Lund
  Skåne
Name of owner (if other than applicant)
  Personal identity/Registration number
Fastighets AB Remulus Lund 3
  556686-2404
Date of acquisition of property and tenant-owner right
  Date of entry
January 1, 2011
o The application concerns tax liability during construction (2)
  Tax liability requested as of (3)
June 30, 2011

To be completed if the applicant is a group principal (4)
Consent to this application is granted by the owner/holder of the property or
tenancy /tenant owners right

     
Name
  Personal identity/Registration number
Fastighets AB Remulus Lund 3
  556686-2404
Signature
  Telephone number (including area code)
[illegible signatures]
   

Instructions
This information is collected based on Chapter 3 Paragraph 2 of the Tax Payment
Act (1997:483). A person who has been granted tax liability for lease of
commercial premises is subject to the VAT Act (1994:200), VA. Special rules
concerning voluntary tax liability are set out in Chapter 3, Paragraph 3 and
Chapter 9. VA. A person not previously registered for VAT shall also apply for
registration at www.foretagsregistrering.se or submit “Tax and fees
registration” (SKV 4620).

      (1)   Tax liability can only be granted a person who is a property owner,
lessee or sub lessee or tenant-owner. A person subject to VAT may be an estate
in bankruptcy or a VAT group.   (2)   A property owner may in certain cases be
granted voluntary tax liability already during the construction stage. If no
lease subject to VAT is concluded when the property or facility is completed,
the property owner shall repay the ingoing VAT and interest on costs.       If
you are granted voluntary tax liability during the construction stage you may
not deduct for ingoing VAT on costs relating to the time prior to the date of
application (retroactive deductions).   (3)   Tax liability is granted no
earlier than the Tax Agency’s date of receipt of the application, however no
earlier than the contractual date of entry of the tenant or tenant-owner of the
part of the property to which the application relates. Under certain
circumstances you may make a retroactive deduction for costs of new
construction, extension or conversion.   (4)   Application by a group principal
shall be made with the consent of the trader in the VAT group who owns the
property or, in the case of tenancy or tenant-owner right, by the trader who is
the holder of such tenancy or tenant-owner right.   (5)   If there is already
tax liability prior to the lease of the company’s premises, the application
shall only address the additional buildings, facilities, premises or areas that
will be covered by the tax liability.

 

1



--------------------------------------------------------------------------------



 



Tenants/tenant-owners who run a business in the premises entailing tax
liability/right to repayment under the VAT Act. All details must be provided. ?

                          Personal             Business run in the  
identity/Registration       Surface are of Name   premises   number   Date of
entry   premises/flat, m2
QlikTech Nordic AB
  Offices (sales)   556481-0355   07/01/2011   1,362
QlikTech Internat
               
Markets AB
  Offices (sales)   556683-5012   07/01/2011   Approx. 30 Total   1392 Premises
subject to tax liability pursuant to previous decisions   0 Other leasable areas
including premises used in own business   9504 Total leasable area   10896

Special information (if there is not enough space, please include an attachment)
Information that the applicant wishes to rely on in the assessment of tax
liability and right to deduction
Signature

     
Signature by authorized signatory
  Contact person
[illegible signature]
  Jørn-André Hansen
Name
  Telephone, Including area code
Lars Björk
  010-209 75 00

 

2